                         Case 18-12012-LSS            Doc 204        Filed 10/23/18        Page 1 of 96



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE



         In re                                                        Chapter 11

         Open Road Films, LLC, et al.1                                Case No.: 18-12012 (LSS)

                                   Debtors.                           (Jointly Administered)



                          GLOBAL NOTES, METHODOLOGY AND SPECIFIC
                     DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
                 ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

                                                          Introduction

                Open Road Films, LLC, Open Road Releasing, LLC, OR Productions LLC, Briarcliff
         LLC, Open Road International LLC, and Empire Productions LLC (collectively, the “Debtors”),
         with the assistance of their professional advisors, have filed their respective Schedules of Assets
         and Liabilities (the “Schedules”) and Statements of Financial Affairs (the “Statements,” and
         together with the Schedules, the “Schedules and Statements”) with the United States Bankruptcy
         Court for the District of Delaware (the “Bankruptcy Court”), pursuant to section 521 of title 11
         of the United States Code (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of
         Bankruptcy Procedure (the “Bankruptcy Rules”).

                 These Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
         Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”)
         pertain to, are incorporated by reference in, and comprise an integral part of each Debtor’s
         Schedules and Statements. The Global Notes should be referred to, considered, and reviewed in
         connection with any review of the Schedules and Statements.

                 The Schedules and Statements do not purport to represent financial statements prepared
         in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),
         nor are they intended to be fully reconciled with the financial statements of each Debtor.
         Additionally, the Schedules and Statements contain unaudited information that is subject to
         further review and potential adjustment, and reflect the Debtors’ reasonable efforts to report the
         assets and liabilities of each Debtor on an unconsolidated basis.

                In preparing the Schedules and Statements, the Debtors relied upon information derived
         from their books and records that was available at the time of such preparation. Although the

          1 The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
          Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
          Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
          The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.

01:18767902.1
         172662.1
                      Case 18-12012-LSS          Doc 204      Filed 10/23/18    Page 2 of 96



         Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
         information, inadvertent errors or omissions, as well as the discovery of conflicting, revised, or
         subsequent information, may cause a material change to the Schedules and Statements.
         Accordingly, the Debtors reserve all of their rights to amend, supplement, or otherwise modify
         the Schedules and Statements as is necessary and appropriate.

                 The Debtors and their officers, managers, employees, agents, and professional advisors
         do not guarantee or warrant the accuracy or completeness of the data that is provided in the
         Schedules and Statements, and shall not be liable for any loss or injury arising out of or caused in
         whole or in part by the acts, omissions, whether negligent or otherwise, in procuring, compiling,
         collecting, interpreting, reporting, communicating or delivering the information contained in the
         Schedules and Statements. Except as required by the Bankruptcy Code, the Debtors and their
         officers, managers, employees, agents, and professional advisors do not undertake any obligation
         to update, modify, revise or re-categorize the information provided in the Schedules and
         Statements, or, except as required by the Bankruptcy Code, the Bankruptcy Rules, or order of the
         Bankruptcy Court, to notify any third party should the information be updated, modified, revised
         or re-categorized. The Debtors, on behalf of themselves, their officers, managers, employees,
         agents and professional advisors disclaim any liability to any third party arising out of or related
         to the information contained in the Schedules and Statements and reserve all rights with respect
         thereto.

                 The Schedules and Statements have been signed by an authorized representative of each
         of the Debtors. In reviewing and signing the Schedules and Statements, this representative relied
         upon the efforts, statements and representations of the Debtors’ other personnel and professional
         advisors. The representative has not (and could not have) personally verified the accuracy of
         each such statement and representation, including, for example, statements and representations
         concerning amounts owed to creditors and their addresses.

                                   Global Notes and Overview of Methodology

         1. Reservation of Rights. Reasonable efforts have been made to prepare and file complete and
            accurate Schedules and Statements; however, inadvertent errors or omissions may exist and
            conflicting, revised, or subsequent information may be discovered. The Debtors reserve all
            rights to amend or supplement the Schedules and Statements from time to time, in all
            respects, as may be necessary or appropriate, including, without limitation, the right to
            amend the Schedules and Statements with respect to claim (“Claim”) description or
            designation, or the Debtor against which the Claim is asserted; dispute or otherwise assert
            offsets or defenses to any Claim reflected in the Schedules and Statements as to amount,
            liability, priority, status, classification or any other basis; subsequently designate any Claim
            as “disputed,” “contingent,” or “unliquidated;” or object to the extent, validity,
            enforceability, priority, or avoidability of any Claim. Any failure to designate a Claim in the
            Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not constitute
            an admission by the Debtors that such Claim or amount is not “disputed,” “contingent,” or
            “unliquidated.” Listing a Claim does not constitute an admission of liability by the Debtor
            against which the Claim is listed or against any of the Debtors. Furthermore, nothing
            contained in the Schedules and Statements shall constitute a waiver of rights with respect to
            the Debtors’ chapter 11 cases, including, without limitation, issues involving Claims,

         172662.1
01:18767902.1                                             2
                       Case 18-12012-LSS         Doc 204      Filed 10/23/18    Page 3 of 96



              substantive consolidation, defenses, equitable subordination, recharacterization, and/or
              causes of action arising under the provisions of chapter 5 of the Bankruptcy Code and any
              other relevant non-bankruptcy laws to recover assets or avoid transfers. Any specific
              reservation of rights contained elsewhere in the Global Notes does not limit in any respect
              the general reservation of rights contained in this paragraph.

              The listing in the Schedules or Statements (including, without limitation, Schedule A/B,
              Schedule E/F or Statement 4) by the Debtors of any obligation between a Debtor and another
              Debtor is a statement of what appears in the Debtors’ books and records, and does not reflect
              any admission or conclusion of the Debtors regarding whether such amount would be
              allowed as a Claim or otherwise, or how such obligations may be classified and/or
              characterized in a plan of reorganization or otherwise or by the Bankruptcy Court. The
              Debtors reserve all rights with respect to such obligations.

         2. Description of Cases and “as of” Information Date. On September 6, 2018 (the “Petition
            Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the Bankruptcy
            Code. The Debtors are operating their businesses and managing their properties as debtors in
            possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On September 7,
            2018, the Bankruptcy Court entered an order directing joint administration of the Debtors’
            chapter 11 cases [Docket No. 42]. On September 14, 2018, the Office of the United States
            Trustee for the District of Delaware appointed a statutory committee of unsecured creditors
            pursuant to section 1102(a)(1) of the Bankruptcy Code [Docket No. 72].

              Except as otherwise noted in the Schedules and Statements or herein, the asset and
              liability information provided in the Schedules and Statements represents the asset and
              liability data of the Debtors as of September 6, 2018 opening balances.

         3. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and an
            inefficient use of estate assets for the Debtors to obtain current market valuations for all of
            their assets. Accordingly, unless otherwise indicated in the Schedules and Statements or
            herein, the Debtors’ Schedules and Statements reflect net book values as of September 6,
            2018 in the Debtors’ books and records. Additionally, because the book values of certain
            assets such as patents, trademarks, and copyrights may materially differ from their fair
            market values, they are listed as undetermined amounts as of the Petition Date. In addition,
            the Debtors have listed investments in Debtors subsidiaries as having a $0.00 book value, as
            those equity interests are currently estimated to have no value due to the bankruptcy filings.
            Furthermore, as applicable, assets that have fully depreciated or were expensed for
            accounting purposes do not appear in the Schedules and Statements as they have no net book
            value. The Debtors reserve their right to amend or adjust the value of each asset or liability
            set forth herein.

         4. Recharacterization.       Notwithstanding the Debtors’ reasonable efforts to properly
            characterize, classify, categorize or designate certain Claims, assets, executory contracts,
            unexpired leases and other items reported in the Schedules and Statements, the Debtors may,
            nevertheless, have improperly characterized, classified, categorized, designated, or omitted
            certain items due to the complexity and size of the Debtors’ businesses. Accordingly, the
            Debtors reserve all of their rights to recharacterize, reclassify, recategorize, redesignate, add

         172662.1
01:18767902.1                                             3
                        Case 18-12012-LSS         Doc 204      Filed 10/23/18     Page 4 of 96



              or delete items reported in the Schedules and Statements at a later time as is necessary or
              appropriate as additional information becomes available, including, without limitation,
              whether contracts or leases listed therein were deemed executory or unexpired as of the
              Petition Date and remain executory and unexpired postpetition.

         5. Real Property and Personal Property. In the ordinary course of their businesses, the
            Debtors lease real property and various articles of personal property from certain third-party
            lessors. The Debtors have made reasonable efforts to list all such leases in the Schedules and
            Statements. However, nothing in the Schedules or Statements is or shall be construed as an
            admission or determination as to the legal status of any lease (including whether to assume
            and assign or reject such lease, or whether it is a true lease or a financing arrangement), and
            the Debtors reserve all of their rights with respect to all such issues.

              Furthermore, the Debtors share office space with non-Debtor affiliates. In the ordinary
              course of business, the Debtors may use personal property leased or owned by the non-
              Debtor affiliates (e.g., a copier), and the non-Debtor affiliates may use personal property
              leased or owned by the Debtors. The Debtors’ use of any such assets, and the value of any
              such assets, has not been accounted for in the Schedules and Statements.

         6. Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities between the
            prepetition and post-petition periods based on the information and research conducted in
            connection with the preparation of the Schedules and Statements. As additional information
            becomes available and further research is conducted, the allocation of liabilities between the
            prepetition and post-petition periods may change. Accordingly, the Debtors reserve all of
            their rights to amend, supplement, or otherwise modify the Schedules and Statements as is
            necessary or appropriate.

              The liabilities listed on the Schedules do not reflect any analysis of Claims under section
              503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their rights to
              dispute or challenge the validity of any asserted Claims under section 503(b)(9) of the
              Bankruptcy Code or the characterization of the structure of any such transaction or any
              document or instrument related to any creditor’s Claim.

              The Debtors have excluded prepetition liabilities on account of expense reimbursements for
              members of their workforce that were satisfied post-petition pursuant to a first day order
              entered by the Bankruptcy Court [Docket No. 41 and 108].

              Certain producers of theatrical film titles included in the Debtors’ library have indicated their
              intention to pay for certain of the Debtors’ prepetition liabilities in the post-petition period
              relating to these titles. The Debtors have therefore scheduled the liabilities that they believe
              have been paid, or are anticipated to be paid, by these producers as contingent.

         7. Insiders. For purposes of the Schedules and Statements, the Debtors define “insider”
            pursuant to section 101(31) of the Bankruptcy Code as (a) directors, (b) officers, (c) relatives
            of directors or officers of a Debtor, (d) any managing agent or managing member of a Debtor
            and (e) entities under common ownership with a Debtor. Persons listed as “insiders” have
            been included for informational purposes only, and their inclusion shall not constitute an

         172662.1
01:18767902.1                                              4
                        Case 18-12012-LSS         Doc 204      Filed 10/23/18    Page 5 of 96



              admission that such persons are insiders for purposes of section 101(31) of the Bankruptcy
              Code or any other applicable law, including without limitation, the federal securities laws, or
              with respect to any theories of liability or for any other purpose.

         8. Intellectual Property Rights. The exclusion of any intellectual property shall not be
            construed as an admission that such intellectual property rights have been abandoned,
            terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
            acquisition, or other transaction. Conversely, inclusion of certain intellectual property shall
            not be construed to be an admission that such intellectual property rights have not been
            abandoned, terminated, assigned, expired by their terms, or otherwise transferred pursuant to
            a sale, acquisition, or other transaction.

              Unless otherwise noted, the Debtors’ trademarks are owned by Debtor Open Road Releasing,
              LLC and licensed for use to Debtor Open Road Films, LLC, pursuant to a certain Trademark
              License Agreement.

              In addition, although the Debtors have made reasonable efforts to attribute intellectual
              property to the rightful Debtor entity, in certain instances, intellectual property owned by one
              Debtor may, in fact, be owned by another Debtor. Accordingly, the Debtors reserve all of
              their rights with respect to the legal status of any and all such intellectual property rights.

         9. Executory Contracts and Unexpired Leases. Although the Debtors made reasonable
            efforts to attribute executory contracts and unexpired leases to their appropriate Debtors, in
            certain instances, the Debtors may have inadvertently failed to do so due to the complexity
            and size of the Debtors’ businesses. Accordingly, the Debtors reserve all of their rights with
            respect to the legal status of any and all such contracts and leases.

              Moreover, the Debtors have not necessarily set forth executory contracts and unexpired
              leases as assets in the Schedules and Statements, even though these contracts and leases may
              have some value to the Debtors’ estates. The Debtors’ executory contracts and unexpired
              leases have been set forth in Schedule G. The Debtors’ rejection of executory contracts and
              unexpired leases may result in the assertion of rejection damage claims; the Schedules and
              Statements do not reflect any claims for rejection damages. The Debtors reserve the right to
              make any arguments and objections with respect to the assertion of any such claims.

         10. Classifications. Listing a Claim or contract on (a) Schedule D as “secured,” (b) Schedule
             E/F as “priority” or “unsecured,” or (c) Schedule G as “executory” or “unexpired,” does not
             constitute an admission by the Debtors of the legal rights of the claimant, or a waiver of the
             Debtors’ rights to recharacterize or reclassify such Claims or contracts or leases, the Debtors’
             setoff or recoupment rights with respect to such Claims, or any other rights of the Debtors
             related to such Claims.

         11. Claims Description. Schedules D and E/F permit each Debtor to designate a Claim as
             “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a given
             Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
             constitute an admission by that Debtor that such amount is not “disputed,” “contingent,” or
             “unliquidated,” or that such Claim is not subject to objection. The Debtors reserve all of

         172662.1
01:18767902.1                                              5
                        Case 18-12012-LSS         Doc 204       Filed 10/23/18    Page 6 of 96



              their rights to dispute, or assert offsets or defenses to, any Claim reflected on their respective
              Schedules and Statements on any grounds, including, without limitation, liability or
              classification. Additionally, the Debtors reserve all of their rights to subsequently designate
              such Claims as “disputed,” “contingent,” or “unliquidated.”

         12. Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
             may not have listed all of their causes of action or potential causes of action against
             third-parties as assets in the Schedules and Statements, including, without limitation, causes
             of actions arising under the provisions of chapter 5 of the Bankruptcy Code and any relevant
             non-bankruptcy laws to recover assets or avoid transfers. The Debtors reserve all of their
             rights with respect to any cause of action (including avoidance actions), controversy, right of
             setoff, cross-Claim, counter-Claim, credits, or recoupment and any Claim on contracts or
             leases or for breaches of duties imposed by law or in equity, demand, right, action, lien,
             indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense, power,
             privilege, license, and franchise of any kind or character whatsoever, known, unknown, fixed
             or contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated,
             disputed or undisputed, secured or unsecured, assertable directly or derivatively, whether
             arising before, on, or after the Petition Date, in contract or in tort, in law, or in equity, or
             pursuant to any other theory of law (collectively, “Causes of Action”) they may have, and
             neither these Global Notes nor the Schedules and Statements shall be deemed a waiver of any
             Claims or Causes of Action or in any way prejudice or impair the assertion of such Claims or
             Causes of Action by the Debtors and their estates.

         13. Summary of Significant Reporting Policies. The following is a summary of significant
             reporting policies:

                         a.      Undetermined Amounts. The description of an amount as
                                 “unknown,” “TBD” or “undetermined” is not intended to
                                 reflect upon the materiality of such amount.

                         b.      Totals. All totals that are included in the Schedules and
                                 Statements represent totals of all known amounts. To the
                                 extent there are unknown or undetermined amounts, the
                                 actual total may be different than the listed total.

                         c.      Paid Claims. As set forth above, the Debtors were
                                 authorized (but not directed) to pay certain outstanding
                                 prepetition Claims for expense reimbursement owed to
                                 members of their workforce pursuant to orders entered by
                                 the Bankruptcy Court. Accordingly, certain outstanding
                                 liabilities may have been reduced by post-petition
                                 payments made on account of these prepetition liabilities.
                                 To the extent the Debtors pay any of the Claims listed in
                                 the Schedules and Statements pursuant to any orders
                                 entered by the Bankruptcy Court, the Debtors reserve all of
                                 their rights to amend or supplement the Schedules and


         172662.1
01:18767902.1                                               6
                       Case 18-12012-LSS        Doc 204      Filed 10/23/18    Page 7 of 96



                               Statements or take other action as is necessary or
                               appropriate to avoid over-payment for any such liabilities.

                        d.     Liens. Property and equipment listed in the Schedules and
                               Statements are presented without consideration of any liens
                               that may attach (or have attached) to such property and
                               equipment.

         14. Estimates and Assumptions. Because of the timing of the filing of the Schedules and
             Statements, the Debtors were required to make certain estimates and assumptions that
             affected the reported amounts of the assets and liabilities reported therein. Actual amounts
             could differ from those estimates, perhaps materially. The Debtors reserve all rights to
             amend the reported amounts of assets and liabilities to reflect changes in those estimates or
             assumptions.

         15. Currency. All amounts are reflected in U.S. dollars.

         16. Intercompany and Affiliate Transactions. The net balance of intercompany transactions
             between the Debtors, if any, as well as of affiliate transactions between the Debtors and their
             non-Debtor affiliates, if any, is set forth on Schedule E/F and Schedule A/B Item 11, as
             applicable, and is as of the Petition Date. Any intercompany cash transfers between the
             Debtors, or between the Debtors and their non-Debtor affiliates, are captured on Statement
             Item 4. The listing in the Schedules or Statements (including, without limitation,
             Schedule A/B Item 11 or Schedule E/F) by the Debtors of any obligation between a Debtor
             and another Debtor, or between a Debtor and a non-Debtor affiliate, is a statement of what
             appears in the Debtors’ books and records as of the Petition Date, and does not reflect any
             admission or conclusion of the Debtors regarding whether such amount would be allowed as
             a Claim or how such obligations may be classified and/or characterized in a plan of
             reorganization or otherwise or by the Bankruptcy Court. The Debtors reserve all rights with
             respect to such obligations. The Debtors continue to analyze intercompany and affiliate
             balances and these balances may continue to be revised beyond the amounts indicated in the
             Schedules and Statements.

              The intercompany accounts receivable and accounts payable balances presented reflect
              adjustments to $1.5 million of payments that were made from Debtor Open Road Films, LLC
              to its non-debtor affiliate, IM Global LLC. These payments were originally booked to the
              intercompany balance between Open Road Films, LLC and IM Global LLC. However,
              during the Debtors’ management’s analysis of these payments in connection with the
              preparation of the Schedules and Statements, management determined that they believe these
              payments were made on behalf of non-debtor affiliate Tang Media Partners Holdings LLC,
              and therefore the payments should have been booked to the intercompany balances between
              Open Road Films, LLC and Tang Media Partners Holdings LLC, and between IM Global
              LLC and Tang Media Partners Holdings LLC (and not between Open Road Films, LLC and
              IM Global LLC, as originally booked). The presented balances reflect this adjustment.




         172662.1
01:18767902.1                                            7
                       Case 18-12012-LSS        Doc 204      Filed 10/23/18   Page 8 of 96



              In addition, the Debtors are still analyzing whether certain payments to the Debtors from
              non-debtor affiliates, which were intended to be intercompany transactions, were improperly
              categorized as equity.



         17. Setoffs. The Debtors incur certain offsets and the like in the ordinary course of business.
             Offsets in the ordinary course can result from various items, including, without limitation,
             disputes between the Debtors and their vendors and/or customers. These offsets are
             consistent with the ordinary course of business in the Debtors’ industry and are not
             necessarily tracked separately. Therefore, although such offsets may have been accounted
             for when certain amounts were included in the Schedules, unless otherwise set forth herein or
             in the Schedules and Statements, offsets are not independently accounted for, and as such,
             are or may be excluded from the Debtors’ Schedules and Statements.

         18. Global Notes Control. All of the Schedules and Statements are subject to and qualified by
             the Global Notes. In the event that the Schedules and Statements differ from the Global
             Notes, the Global Notes shall control.




         172662.1
01:18767902.1                                            8
                          Case 18-12012-LSS        Doc 204       Filed 10/23/18   Page 9 of 96



                             Specific Disclosures with Respect to the Debtors’ Schedules

         Schedule A/B – Real and Personal Property. All values set forth in Schedule A/B reflect the
         book value of the Debtors’ assets as of September 6, 2018 opening balances unless otherwise
         noted below. The Debtors have nearly completed a “soft-close” of their asset accounts to
         calculate all asset accruals through the close of business on September 5, 2018.

                    Schedules A/B Item 3. Cash values held in financial accounts are listed on Schedule
                    A/B Item 3 as of September 6, 2018, including accounts that contain restricted cash held
                    for the benefit of certain third parties. Details with respect to the Debtors’ cash
                    management system and bank accounts are provided in the Debtors’ Motion for Entry of
                    Interim and Final Orders (I) Authorizing Continued Use of Cash Management System,
                    (II) Authorizing the Continuation of Intercompany and Affiliate Transactions, (III)
                    Granting Administrative Priority Status to Postpetition Intercompany and Affiliate
                    Claims, (IV) Authorizing Use of Prepetition Bank Accounts, Account Control
                    Agreements, and Payment Methods, (V) Extending Time to Comply With Requirements of
                    11 U.S.C. § 345(b), and (VI) Scheduling Final Hearing [Docket No. 5] (the “Cash
                    Management Motion”).

                    Schedule A/B Item 7. The amount listed herein relates to the security deposit for the
                    former office building of the Debtors. The Debtors moved out of this building on or
                    about April 20, 2018. The landlord of the former office building is still reconciling the
                    amounts owed by the Debtors. It is anticipated that this cash (net of any adjustments)
                    will be returned to the Debtors following completion of the reconciliation.

                    Schedule A/B Items 7 & 8. The Debtors’ characterization of an asset on one of these
                    Items is not a legal characterization of either a deposit or a prepayment. The Debtors
                    reserve all of their rights to re-categorize and/or recharacterize such asset holdings at a
                    later time as appropriate.

                    Schedules A/B Item 11a. Accounts receivable includes intercompany and affiliate
                    receivables between both Debtor and non-Debtor entities, which are accounting
                    allocations performed as part of the Debtors’ centralized cash management system.

                    Schedule A/B Item 20 and A/B Item 21. The inventory of the Debtors relates to
                    physical copies of film titles (e.g., DVD and Blu-Ray) for in-home viewing. The Debtors
                    contract with Universal Pictures Home Entertainment to manage the physical production,
                    which in turn, has a relationship with Technicolor, which produces and stores the
                    inventory. At the end of each calendar quarter, Universal Pictures Home Entertainment
                    sends the Debtors a statement detailing the quantity of DVD and Blu-Ray stock per film
                    title in work-in-process and finished goods inventory. The Debtors then use a
                    predetermined rate by platform to calculate finished goods inventory. The Debtors do not
                    calculate amounts for work-in-process inventory. Inventory values are listed on Schedule
                    A/B Item 21 as of the statement received by the Debtors for the June 30, 2018 inventory.

                    Schedule A/B Item 25. The Debtors are unable to calculate the amount of inventory that
                    was purchased and received by the Debtors within the 20 days prior to the Petition Date.

         172662.1
01:18767902.1                                                9
                         Case 18-12012-LSS          Doc 204        Filed 10/23/18   Page 10 of 96



                    Thus, the Debtors have listed the value of this inventory for purposes of Schedule A/B
                    Item 25 as “Unknown”.

                    Schedule A/B Items 39 & 40. The Debtors do not track office fixtures (to the extent
                    they exist) separate from office furniture. It is possible that office fixtures are included in
                    Schedule A/B 39 – Office Furniture.

                    Schedule A/B Item 55. The Debtors’ leased real property appears on Schedule A/B 55.
                    The Debtors’ books and records do not show a value for any leasehold improvements.
                    Therefore, the Debtors have listed the value of this property as an undetermined amount.
                    The Debtors do not own any real property.

                    Schedule A/B Item 60. Patents, Trademarks, and other Intellectual Property listed in
                    Schedule A/B Item 60 are listed as an undetermined amount. The fair market value of
                    such assets is dependent on numerous variables and factors and may differ significantly
                    from their net book value.

                    Schedule A/B Item 61. The Debtors maintain various websites and social media
                    accounts related to the distribution of various film titles in the Debtors’ library. The
                    Debtors do not list these websites and social media accounts on their balance sheet.
                    Therefore, the Debtors have listed the value of this property as an undetermined amount.

                    Schedules A/B Item 74 and A/B Item 75. In the ordinary course of their businesses, the
                    Debtors may have accrued, or may subsequently accrue, certain rights to counter-Claims,
                    setoffs, credits, refunds, or potential warranty claims against their vendors and suppliers.
                    Additionally, certain of the Debtors may be a party to pending litigation in which the
                    Debtors may assert counter-claims as a defendant. Because such Claims are unknown to
                    the Debtors and not quantifiable as of the Petition Date, they are not listed in the
                    Schedules. The Debtors’ failure to list any cause of action, claim, or right of any nature
                    is not an admission that such cause of action, claim, or right does not exist, and should
                    not be construed as a waiver of such cause of action, claim, or right.

         Schedule D. With respect to the Claims listed on Schedule D, reference to the applicable loan
         agreements and related documents is necessary for a complete description of the collateral and
         the nature, extent, and priority of liens. Nothing in the Global Notes or the Schedules and
         Statements shall be deemed a modification or interpretation of the terms of such agreements.
         Moreover, the Debtors have not included on Schedule D parties that may believe their Claims are
         secured through setoff rights, deposits posted by, or on behalf of, the Debtors, inchoate statutory
         lien rights, or real property lessors, and other parties that may hold security deposits. In addition,
         unless otherwise stated, the Debtors may not have included on Schedule D parties that may hold
         liens on personal property or in connection with equipment leases. The Debtors reserve all of
         their rights to amend Schedule D. Nothing herein shall be construed as an admission by the
         Debtors of the legal rights of the claimant or a waiver of the Debtors’ rights to recharacterize or
         reclassify such Claim or contract.

         By listing a party on Schedule D based on a UCC-1 filing, the Debtors are not conceding that
         such party actually holds a perfected, unavoidable security interest in the asset that is the subject

         172662.1
01:18767902.1                                                 10
                        Case 18-12012-LSS        Doc 204      Filed 10/23/18   Page 11 of 96



         of such filing, and reserves all rights as set forth in these Global Notes. Except as otherwise
         agreed pursuant an order of the Bankruptcy Court, the Debtors reserve the right to dispute or
         challenge the validity, perfection or priority of any lien purported to be granted or perfected in
         any specific asset to a creditor listed on Schedule D. The descriptions provided on Schedule D
         are intended only as a summary.

         Schedule E/F. The Bankruptcy Court has authorized the Debtors, in their discretion, to pay
         certain prepetition liabilities pursuant to the following orders:

                   Interim Order (I) Authorizing Payment of Limited Prepetition Employee Benefits and
                    Confirming Right to Continue Employee Benefits on Postpetition Basis, (II) Authorizing
                    Payment of Reimbursement for Prepetition Expenses, (III) Authorizing Payment of
                    Withholding and Payroll-Related Taxes, and (IV) Authorizing Banks to Honor
                    Prepetition Checks and Fund Transfers for Authorized Payment [Docket No. 41]; and

                   Final Order (I) Authorizing Payment of Limited Prepetition Employee Benefits and
                    Confirming Right to Continue Employee Benefits on Postpetition Basis, (II) Authorizing
                    Payment of Reimbursement for Prepetition Expenses, (III) Authorizing Payment of
                    Withholding and Payroll-Related Taxes, and (IV) Authorizing Banks to Honor
                    Prepetition Checks and Fund Transfers for Authorized Payment [Docket No. 108].


          To the extent that applicable Claims have been paid under such orders, such Claims are not
          included in Schedule E/F.

         The Debtors have used reasonable efforts to report all general unsecured Claims against the
         Debtors on Schedule E/F, based upon the Debtors’ books and records as of the Petition Date.

         Determining the date upon which each Claim on Schedule E/F was incurred or arose would be
         unduly burdensome and cost prohibitive and, therefore, the Debtors do not list a date for each
         Claim listed on Schedule E/F. Furthermore, claims listed on Schedule E/F have been aggregated
         by unique creditor name and may include several dates of incurrence for the aggregate balance
         listed.

         Schedule E/F contains potential claims on account of pending litigation involving the Debtors.
         Each potential claim associated with any such pending litigation is marked as contingent,
         unliquidated, and disputed in the Schedules and Statements. Some of the potential litigation
         claims listed on Schedule E/F may be subject to subordination pursuant to section 510 of the
         Bankruptcy Code.

         The Debtors incorporate by reference into Schedule E/F all parties to pending litigation listed in
         Statement Item 7 of the Debtors’ Statements as contingent, unliquidated, and disputed claims, to
         the extent not already listed on Schedule E/F.

         Schedule E/F reflects the prepetition amounts owing to counterparties to executory contracts and
         unexpired leases. Such prepetition amounts, however, may be paid in connection with the
         assumption, or assumption and assignment, of executory contracts or unexpired leases.

         172662.1
01:18767902.1                                            11
                      Case 18-12012-LSS        Doc 204        Filed 10/23/18   Page 12 of 96



         Additionally, Schedule E/F does not include potential rejection damage Claims, if any, of the
         counterparties to executory contracts and unexpired leases that may be rejected.

         The listing of any Claim on Schedule E/F does not constitute an admission by the Debtors that
         such Claim is entitled to priority treatment under section 507 of the Bankruptcy Code. The
         Debtors reserve their right to dispute the priority status of any Claim on any basis.

         Schedule G. Although reasonable efforts have been made to ensure the accuracy of each
         Debtor’s Schedule G, inadvertent errors may have occurred. Certain information, such as the
         contact information of the counter-party, may not be included where such information could not
         be obtained using the Debtors’ reasonable efforts. Listing a contract, lease or other agreement on
         Schedule G does not constitute an admission that such contract, lease or other agreement was an
         executory contract or unexpired lease as of the Petition Date or is valid or enforceable. The
         Debtors hereby reserve all of their rights to dispute the validity, status or enforceability of any
         contracts, leases or other agreements set forth on Schedule G and to amend or supplement
         Schedule G as necessary. Certain of the contracts, leases and other agreements listed on
         Schedule G may contain certain renewal options, guarantees of payment, indemnifications,
         options to purchase, rights of first refusal and other miscellaneous rights. Such rights, powers,
         duties and obligations are not set forth separately on Schedule G.

         Certain confidentiality and non-disclosure agreements are not listed on Schedule G. The Debtors
         reserve all of their rights with respect to such agreements.

         Certain of the contracts, leases and other agreements listed on Schedule G may consist of several
         parts, including, amendments, restatements, waivers, letters and other documents that may not be
         listed on Schedule G or that may be listed as a single entry. In some cases, the same
         counterparty appears multiple times on Schedule G. This multiple listing is intended to reflect
         distinct contracts, leases or agreements between the applicable Debtor and such counterparty.
         The Debtors reserve their rights to challenge whether such related materials constitute an
         executory contract or unexpired lease, a single contract, lease or agreement or multiple, severable
         or separate contracts, leases or agreements.

         The contracts, leases and other agreements listed on Schedule G may have expired or may have
         been modified, amended or supplemented from time to time by various amendments,
         restatements, waivers, estoppel certificates, letters, memoranda and other documents,
         instruments, and agreements that may not be listed therein despite the Debtors’ use of reasonable
         efforts to identify such documents. Further, unless otherwise specified on Schedule G, each
         contract or lease listed thereon is intended to include all exhibits, schedules, riders,
         modifications, declarations, amendments, supplements, attachments, restatements, or other
         agreements made directly or indirectly by any agreement, instrument, or other document that in
         any manner affects such contract or lease, without respect to whether such agreement,
         instrument, or other document is expressly listed thereon.

         In addition, the Debtors may have entered into various other types of agreements in the ordinary
         course of their businesses, such as subordination, nondisturbance, and attornment agreements,
         supplemental agreements, settlement agreements, amendments/letter agreements, and title
         agreements. Such documents may not be set forth on Schedule G. Further, the Debtors reserve

         172662.1
01:18767902.1                                            12
                      Case 18-12012-LSS        Doc 204        Filed 10/23/18   Page 13 of 96



         all of their rights to alter or amend these Schedules to the extent that additional information
         regarding the Debtor obligor to such executory contracts becomes available.

         The Debtors reserve all of their rights, claims and causes of action with respect to the contracts,
         leases and other agreements on Schedule G, including the right to dispute or challenge the
         characterization of the structure of any transaction or any document or instrument related to a
         creditor’s Claim.

         Omission of a contract, lease or other agreement from Schedule G does not constitute an
         admission that such omitted contract, lease or other agreement is not an executory contract or
         unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect to any such
         omitted contracts, leases or agreements are not impaired by the omission. Schedule G may be
         amended at any time to add any omitted contract, lease or other agreement.

         Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors or
         guarantors under the prepetition debt facility are listed as Co-Debtors on Schedule H. The
         Debtors may not have identified certain guarantees associated with the Debtors’ executory
         contracts, unexpired leases, secured financings, debt instruments and other such agreements.
         The Debtors reserve all of their rights to amend the Schedules to the extent that additional
         guarantees are identified or such guarantees are discovered to have expired or be unenforceable.

         Any omission of a co-debtor or co-obligor in the Schedules does not constitute an admission that
         such omitted co-debtor or co-obligor is not obligated or liable under the relevant debt. The
         Debtors’ rights under the Bankruptcy Code and non-bankruptcy law with respect to any omitted
         co-debtor or co-obligor are not impaired by the omission.

         In the ordinary course of their businesses, the Debtors may be involved in pending or threatened
         litigation. These matters may involve multiple plaintiffs and defendants, some or all of whom
         may assert cross-Claims and counter-Claims against other parties. Because all such Claims are
         contingent, disputed, or unliquidated, such Claims have not been set forth individually on
         Schedule H. Pending litigation matters can be found on each Debtor’s Schedule E/F and
         Statement 7, as applicable.




         172662.1
01:18767902.1                                            13
                     Case 18-12012-LSS         Doc 204       Filed 10/23/18   Page 14 of 96



                         Specific Disclosures with Respect to the Debtors’ Statements

         Statement Item 1. Sales are reflected net of allowances, reserves, and service deal amounts.

         Statement Item 2. Non-business revenue includes such items as interest income, credit card
         rebates, and revenue earned from the screening room in the Debtors’ former headquarters.

         Statement Item 3. Statement 3 includes any disbursement or other transfer made by the Debtors
         within 90 days before the Petition Date, except for those made to insiders (which payments
         appear in response to Statement Item 4) and employee payroll. To the extent a disbursement was
         made to pay for multiple invoices, only one entry has been listed on Statement Item 3. All
         disbursements listed on Statement Item 3 are made through the Debtors’ cash management
         system. Additionally, all disbursement information reported in Statement Item 3 for a specific
         Debtor pertains to the bank accounts maintained by that Debtor. Payments to FTI Consulting,
         Inc. are only included to the extent they were made before Amir Agam of FTI Consulting, Inc.
         became Chief Restructuring Officer of one of the Debtors.

         Payments made from certain restricted cash accounts that may have been funded from third
         parties are included in Statement Item 3. Parties receiving cash payments from these restricted
         cash accounts have been marked with a footnote.

         Statement Item 3 includes payments made to a media agency (MullenLowe US, Inc.). This
         agency arranged media spending through other third-party media providers, and the Debtor
         believes in many instances the media agency passed these payments directly to those third parties
         media providers.

         Statement Item 4. The Debtors have attempted to include all payments made on or within 12
         months before the applicable Petition Date to any individual or entity deemed an “insider.” The
         listing of a party as an insider is not intended to be nor should be construed as a legal
         characterization of such party as an insider and does not act as an admission of any fact, Claim,
         right or defense, and all such rights, Claims, and defenses are hereby expressly reserved. These
         amounts include payments to certain non-Debtor affiliates for the Debtors’ allocable portion of
         payroll for members of their workforce, as described in Debtors’ Motion for Entry of Interim and
         Final Orders (I) Authorizing Payment of Limited Prepetition Employee Benefits and Confirming
         Right to Continue Employee Benefits on Postpetition Basis, (II) Authorizing Payment of
         Reimbursement for Prepetition Expenses, (III) Authorizing Payment of Withholding and Payroll-
         Related Taxes, (IV) Authorizing Banks to Honor Prepetition Checks and Fund Transfers for
         Authorized Payments, and (V) Scheduling Final Hearing [Docket No. 4] (the “Wages Motion”).
         Payments to FTI Consulting, Inc. are only included to the extent they were made after Amir
         Agam of FTI Consulting, Inc. became Chief Restructuring Officer of one of the Debtors.

         As set forth in the Wages Motion, prior to the Petition Date, Debtor Open Road Films, LLC
         advanced payments for payroll expenses to non-Debtor affiliates on a bi-weekly basis. These
         amounts included the Debtors’ allocated share of payroll expense for certain individual insiders
         of the Debtors. The Debtors have only included the payment to the non-Debtor affiliate insider
         on this Item 4 (which is the transfer actually made by the Debtor(s)), and have not listed the
         transfer subsequently made by such non-Debtor affiliate to the individual insider (because such

         172662.1
01:18767902.1                                           14
                     Case 18-12012-LSS         Doc 204       Filed 10/23/18   Page 15 of 96



         transfer was made by a non-Debtor affiliate, and not made by a Debtor). To the extent that the
         Debtors made payment directly to the individual insider for payroll or otherwise, such amounts
         are included in Statement 4.

         With respect to individuals, the amounts listed reflect certain payments and transfers to such
         individuals, including, without limitation, compensation, expense reimbursement, and/or
         termination payments and the like. Transfers made that may have been partially on behalf of an
         insider (i.e. an allocated portion of payment for insurance coverage or other benefits) are not
         listed on Item 4.

         Statement Item 6. The Debtors, on occasion, incur setoffs during the ordinary course of
         business.     There may be instances of ordinary course setoffs, including, without limitation,
         credits due to film exhibitors, where such a setoff has occurred without the Debtors’ knowledge.

         Statement Item 11. The Debtors use a centralized cash management system whereby all
         corporate disbursements for professional fees were made by Open Road Films, LLC. As a result,
         payments related to bankruptcy are reflected on Statement 11 of Open Road Films, LLC only.

         Statement Item 13.         During the ordinary course of business, the Debtors occasionally
         terminated deals relating to the future distribution of unreleased films. Out of an abundance of
         caution, the Debtors are including two purported terminations that occurred near the end of
         August 2018. The Debtors acknowledge that other such terminations may have occurred within
         the 2-year period before the Petition Date. Furthermore, inclusion of certain termination of deals
         relating to the Debtors rights to distribute certain films should not be construed to be an
         admission that such distribution rights have been abandoned, terminated, assigned, or otherwise
         transferred, or that such agreement was or was not made in the ordinary course of the Debtors’
         business. The Debtors reserve their rights to contest that these terminations have been
         effectuated.

         Statement Item 17. As set forth in the Wages Motion, prior to the Petition Date, the Debtors
         consolidated their payroll operations with that of non-Debtor affiliates Global Road
         Entertainment LLC and IM Global LLC. Prior to this, the Debtors served as a plan administrator
         for a 401(k) plan. Upon consolidation, the plan participants were transferred to the 401(k) plans
         of the non-Debtor affiliates. The Open Road Films 401(k) Plan was closed after these transfers
         were completed.

         Statement Item 20. The Debtors utilize certain third-party vendors to hold electronic and
         physical versions of the master assets for certain of the Debtors’ film titles. For any physical
         assets listed on Statement Item 20, the Debtors have attempted to identify the physical location
         where the Debtors believe the assets are held. For electronic assets listed on Statement Item 20
         which could be held on servers in one or many locations, the Debtors have listed the noticing
         information for the vendor as it exists in the Debtors’ records.

         Statement Item 21. The Cash Management Motion describes the Debtors’ bank accounts in
         detail. On Statement Item 21, the Debtors have included any cash that exists in a restricted cash
         account to be used for the activities described in the Cash Management Motion. The Debtors
         reserve all rights relating to the nature of the accounts listed in Item 21.

         172662.1
01:18767902.1                                           15
                     Case 18-12012-LSS         Doc 204       Filed 10/23/18   Page 16 of 96



         Statement Item 26d. In the ordinary course of business the Debtors may provide certain parties,
         such as financial institutions, debtholders, auditors, potential investors, vendors and financial
         advisors financial statements that may not be part of a public filing. The Debtors do not maintain
         complete lists to track such disclosures. As such, the Debtors have not provided lists of these
         parties in response to this question.

         Statement Item 27. As set forth more fully above, the Debtors do not conduct physical
         inventory counts for the inventory that they record on their books and records, and therefore the
         Debtor does not have any information about inventories for purposes of Statement 27.




         172662.1
01:18767902.1                                           16
                          Case 18-12012-LSS               Doc 204         Filed 10/23/18          Page 17 of 96


Fill in this information to identify the case:
Debtor name: Open Road Films, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 18-12012

                                                                                                                           ¨ Check if this is an
                                                                                                                                  amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   04/16

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).



 Part 1:    Income

1. Gross revenue from business
    ¨ None
     Identify the beginning and ending dates of the debtor’s fiscal year,       Sources of revenue                  Gross revenue
     which may be a calendar year                                               (Check all that apply)              (before deductions and
                                                                                                                    exclusions)


     From the beginning of the
                                         From 1/1/2018 to 9/6/2018
                                                                                þ Operating a business              $63,124,903.49
     fiscal year to filing date:
                                                                                ¨ Other: _________________

     For prior year:                     From 1/1/2017 to 12/31/2017
                                                                                þ Operating a business              $119,668,810.06
                                                                                ¨ Other: _________________

     For the year before that:           From 1/1/2016 to 12/31/2016
                                                                                þ Operating a business              $122,837,896.26
                                                                                ¨ Other: _________________


2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
    lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ¨ None
                                                                                Description of sources of           Gross revenue from
                                                                                revenue                             each source
                                                                                                                    (before deductions and
                                                                                                                    exclusions)

     From the beginning of the                                                  INTEREST, CREDIT CARD
                                         From 1/1/2018 to 9/6/2018                                                  $8,011.74
     fiscal year to filing date:                                                REBATE


                                                                                INTEREST, CREDIT CARD
     For prior year:                     From 1/1/2017 to 12/31/2017                                                $8,197.63
                                                                                REBATE


                                                                                INTEREST, CREDIT CARD
     For the year before that:           From 1/1/2016 to 12/31/2016            REBATE, SCREENING ROOM              $45,620.16
                                                                                USAGE FEE




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                Page 1
                             Case 18-12012-LSS               Doc 204         Filed 10/23/18          Page 18 of 96
Debtor      Open Road Films, LLC                                                                                 Case number (if known) 18-12012



 Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
       List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days
       before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be
       adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       ¨ None
          Creditor’s name and address                           Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.1.      42 WEST, LLC                                          6/14/2018    $34,241.39                ¨ Secured debt
          600 THIRD AVE 23RD FLR
          NEW YORK NY 10016                                                                            ¨ Unsecured loan repayments
                                                                                                       þ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       ¨ Other _______________
          Creditor’s name and address                           Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.2.      ALEXIS JAMES THOMAKOS                                 7/6/2018     $9,100.00                 ¨ Secured debt
          545 THROOP AVE
          APT 4                                                                                        ¨ Unsecured loan repayments
          BROOKLYN NY 11216                                                                            ¨ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       þ Other: MUSIC LICENSE
          Creditor’s name and address                           Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.3.1     ALIBI MUSIC L.P.                                      8/14/2018    $8,000.00                 ¨ Secured debt
          731 W BROAD ST
          BETHLEHEM PA 18018                                                                           ¨ Unsecured loan repayments
                                                                                                       ¨ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       þ Other: MUSIC LICENSE
          Creditor’s name and address                           Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.4.      ALLIED INTEGRATED MARKETING                           7/6/2018     $150,557.56               ¨ Secured debt
          6908 HOLLYWOOD BLVD.
          HOLLYWOOD CA 90028                                                                           ¨ Unsecured loan repayments
                                                                                                       þ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       ¨ Other _______________
          Creditor’s name and address                           Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.5.      ALLIED INTEGRATED MARKETING                           6/14/2018    $125,150.00               ¨ Secured debt
          6908 HOLLYWOOD BLVD.
          HOLLYWOOD CA 90028                                                                           ¨ Unsecured loan repayments
                                                                                                       þ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       ¨ Other _______________


Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 2
                         Case 18-12012-LSS            Doc 204        Filed 10/23/18          Page 19 of 96
Debtor     Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                     Dates       Total amount or value    Reasons for payment or transfer
                                                                                              Check all that apply

3.6.     ARMANINO LLP                                    9/4/2018    $37,800.00               ¨ Secured debt
         11766 WILSHIRE BLVD
         LOS ANGELES CA 90025                                                                 ¨ Unsecured loan repayments
                                                                                              ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________
         Creditor’s name and address                     Dates       Total amount or value    Reasons for payment or transfer
                                                                                              Check all that apply

3.7.     AV SQUAD, LP                                    6/14/2018   $40,000.00               ¨ Secured debt
         7750 SUNSET BLVD
         LOS ANGELES CA 90046                                                                 ¨ Unsecured loan repayments
                                                                                              þ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              ¨ Other _______________
         Creditor’s name and address                     Dates       Total amount or value    Reasons for payment or transfer
                                                                                              Check all that apply

3.8.     AVALON TRANSPORTATION, LLC                      7/6/2018    $2,500.21                ¨ Secured debt
         1000 CORPORATE POINTE 150
         CULVER CITY CA 90230                                                                 ¨ Unsecured loan repayments
                                                                                              þ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              ¨ Other _______________
         Creditor’s name and address                     Dates       Total amount or value    Reasons for payment or transfer
                                                                                              Check all that apply

3.9.     AVALON TRANSPORTATION, LLC                      6/14/2018   $15,345.04               ¨ Secured debt
         1000 CORPORATE POINTE 150
         CULVER CITY CA 90230                                                                 ¨ Unsecured loan repayments
                                                                                              þ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                     Dates       Total amount or value    Reasons for payment or transfer
                                                                                               Check all that apply

3.10.     BANK OF AMERICA, N.A.                           9/4/2018    $2,000,000.00            þ Secured debt
          333 S HOPE ST 13TH FL
          LOS ANGELES CA 90071                                                                 ¨ Unsecured loan repayments
                                                                                               ¨ Suppliers or vendors
                                                                                               ¨ Services
                                                                                               ¨ Other _______________
          Creditor’s name and address                     Dates       Total amount or value    Reasons for payment or transfer
                                                                                               Check all that apply

3.11.     BANK OF AMERICA, N.A.                           9/4/2018    $1,000,000.00            þ Secured debt
          333 S HOPE ST 13TH FL
          LOS ANGELES CA 90071                                                                 ¨ Unsecured loan repayments
                                                                                               ¨ Suppliers or vendors
                                                                                               ¨ Services
                                                                                               ¨ Other _______________


Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 3
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 20 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.12.    BANK OF AMERICA, N.A.                          8/27/2018    $511,335.07             þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.13.    BANK OF AMERICA, N.A.                          8/15/2018    $8,235,915.34           þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.14.    BANK OF AMERICA, N.A.                          8/15/2018    $29,427.49              þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.15.    BANK OF AMERICA, N.A.                          8/15/2018    $5,817.47               þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.16.    BANK OF AMERICA, N.A.                          8/9/2018     $29,427.49              þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.17.    BANK OF AMERICA, N.A.                          8/2/2018     $102,880.56             þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 4
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 21 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.18.    BANK OF AMERICA, N.A.                          7/26/2018    $102,863.34             þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.19.    BANK OF AMERICA, N.A.                          7/19/2018    $103,110.65             þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.20.    BANK OF AMERICA, N.A.                          7/16/2018    $68,273.13              þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.21.    BANK OF AMERICA, N.A.                          7/16/2018    $7,774.38               þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.22.    BANK OF AMERICA, N.A.                          7/13/2018    $125,000.00             þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.23.    BANK OF AMERICA, N.A.                          7/12/2018    $103,412.37             þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 5
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 22 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.24.    BANK OF AMERICA, N.A.                          7/11/2018    $118,425.69             þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.25.    BANK OF AMERICA, N.A.                          6/29/2018    $30,208.33              þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.26.    BANK OF AMERICA, N.A.                          6/27/2018    $103,313.45             þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.27.    BANK OF AMERICA, N.A.                          6/20/2018    $102,027.44             þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.28.    BANK OF AMERICA, N.A.                          6/15/2018    $158,877.84             þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.29.    BANK OF AMERICA, N.A.                          6/15/2018    $6,508.06               þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 6
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 23 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.30.    BANK OF AMERICA, N.A.                          6/13/2018    $95,220.75              þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.31.    BANK OF AMERICA, N.A.                          6/8/2018     $60,578.07              þ Secured debt
         333 S HOPE ST 13TH FL
         LOS ANGELES CA 90071                                                                ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.32.    BIG PICTURE ENTERTAINMENT                      8/6/2018     $17,850.00              ¨ Secured debt
         3524 HAYDEN AVE
         CULVER CITY CA 90232                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.33.    BIG PICTURE ENTERTAINMENT                      7/6/2018     $30,000.00              ¨ Secured debt
         3524 HAYDEN AVE
         CULVER CITY CA 90232                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.34.    BIG PICTURE ENTERTAINMENT                      7/6/2018     $11,250.00              ¨ Secured debt
         110 S FAIRFAX AVE STE 355
         LOS ANGELES CA 90036                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.35.    BLOOD & CHOCOLATE, INC.                        7/6/2018     $18,500.00              ¨ Secured debt
         15973 VALLEY WOOD RD
         SHERMAN OAKS CA 91403                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 7
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 24 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.36.    BLT COMMUNICATIONS                             6/22/2018    $30,750.00              ¨ Secured debt
         6430 SUNSET BLVD 8TH FL
         LOS ANGELES CA 90028                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.37.    BLT COMMUNICATIONS                             6/14/2018    $85,238.88              ¨ Secured debt
         6430 SUNSET BLVD 8TH FL
         LOS ANGELES CA 90028                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.38.    BMG RIGHTS MANAGEMENT (US), LLC                8/6/2018     $37,500.00              ¨ Secured debt
         1745 BROADWAY 19TH FL
         NEW YORK NY 10019                                                                   ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MUSIC LICENSE
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.39.    BOND CREATIVE, LLC                             7/2/2018     $109,940.05             ¨ Secured debt
         20501 VENTURA BLVD STE 295
         WOODLAND HILLS CA 91364                                                             ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.40.    BOND CREATIVE, LLC                             6/22/2018    $41,400.00              ¨ Secured debt
         1157 N HIGHLAND AVE
         LOS ANGELES CA 90038                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.41.    BOND CREATIVE, LLC                             6/14/2018    $64,725.00              ¨ Secured debt
         1157 N HIGHLAND AVE
         LOS ANGELES CA 90038                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 8
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 25 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.42.1   BOUTIQUE PUBLICITY, INC.                       8/14/2018    $10,000.00              ¨ Secured debt
         16000 VENTURA BLVD STE 1102
         ENCINO CA 91436                                                                     ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.43.1   BOUTIQUE PUBLICITY, INC.                       8/6/2018     $15,000.00              ¨ Secured debt
         16000 VENTURA BLVD STE 1102
         ENCINO CA 91436                                                                     ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.44.1   BOUTIQUE PUBLICITY, INC.                       6/22/2018    $5,806.45               ¨ Secured debt
         16000 VENTURA BLVD STE 1102
         ENCINO CA 91436                                                                     ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.45.1   BRIGADE MARKETING, LLC                         8/14/2018    $38,250.00              ¨ Secured debt
         116 W 23RD ST STE 500
         NEW YORK NY 10011                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.46.    BUDDHA JONES                                   7/6/2018     $74,794.24              ¨ Secured debt
         1741 IVAR AVE
         LOS ANGELES CA 90028                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.47.    BYSTORM TECHNOLOGIES, INC.                     7/10/2018    $10,000.00              ¨ Secured debt
         25 MADISON AVE
         23RD FL                                                                             ¨ Unsecured loan repayments
         NEW YORK NY 10010                                                                   þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 9
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 26 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.48.    CDW, LLC                                       6/22/2018    $20,203.69              ¨ Secured debt
         PO BOX 75723
         CHICAGO IL 60675                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.49.1   CINEDIGM DIGITAL FUNDING PHASE 1, LLC          8/17/2018    $152,425.00             ¨ Secured debt
         PO BOX 100346
         PASADENA CA 91189                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.50.1   CINEDIGM PHASE 2 DIGITAL CINEMA CORP.          8/17/2018    $214,500.00             ¨ Secured debt
         PO BOX 950003760
         PHILADELPHIA PA 19195                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.51.1   CINEDIGM PHASE 2 DIGITAL CINEMA CORP.          6/22/2018    $7,167.50               ¨ Secured debt
         PO BOX 950003760
         PHILADELPHIA PA 19195                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.52.1   CINEVIZION, LLC                                8/17/2018    $59,233.00              ¨ Secured debt
         5300 MELROSE AVE STE B210
         LOS ANGELES CA 90038                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.53.1   CINEVIZION, LLC                                8/6/2018     $171,331.18             ¨ Secured debt
         5300 MELROSE AVE STE B210
         LOS ANGELES CA 90038                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 10
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 27 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.54.1   CINEVIZION, LLC                                8/6/2018     $750.00                 ¨ Secured debt
         5300 MELROSE AVE STE B210
         LOS ANGELES CA 90038                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.55.1   CINEVIZION, LLC                                7/16/2018    $133,101.47             ¨ Secured debt
         5300 MELROSE AVE STE B210
         LOS ANGELES CA 90038                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.56.1   CINEVIZION, LLC                                7/16/2018    $25,282.71              ¨ Secured debt
         5300 MELROSE AVE STE B210
         LOS ANGELES CA 90038                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.57.1   CINEVIZION, LLC                                6/22/2018    $127,455.00             ¨ Secured debt
         5300 MELROSE AVE STE B210
         LOS ANGELES CA 90038                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.58.1   CROSBY CARTER MANAGEMENT, LLC                  8/17/2018    $900.00                 ¨ Secured debt
         16130 VENTURA BLVD STE 320
         ENCINO CA 91436                                                                     ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.59.1   CROSBY CARTER MANAGEMENT, LLC                  6/18/2018    $7,200.00               ¨ Secured debt
         16130 VENTURA BLVD STE 320
         ENCINO CA 91436                                                                     ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 11
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 28 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.60.    DAVID FRIEDMAN                                 7/6/2018     $10,000.00              ¨ Secured debt
         14431 VENTURA BLVD 144
         SHERMAN OAKS CA 91423                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.61.1   DELUXE DIGITAL CINEMA, INC.                    8/14/2018    $19,272.50              ¨ Secured debt
         FILE# 56477
         LOS ANGELES CA 90074                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.62.1   DELUXE DIGITAL CINEMA, INC.                    8/6/2018     $10,300.00              ¨ Secured debt
         FILE# 56477
         LOS ANGELES CA 90074                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.63.1   DELUXE DIGITAL CINEMA, INC.                    7/24/2018    $32,439.25              ¨ Secured debt
         FILE# 56477
         LOS ANGELES CA 90074                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.64.1   DELUXE DIGITAL CINEMA, INC.                    6/28/2018    $61,762.00              ¨ Secured debt
         FILE# 56477
         LOS ANGELES CA 90074                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.65.1   DELUXE DIGITAL CINEMA, INC.                    6/14/2018    $20,307.00              ¨ Secured debt
         FILE# 56477
         LOS ANGELES CA 90074                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 12
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 29 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.66.    DELUXE MEDIAVU                                 7/20/2018    $12,000.00              ¨ Secured debt
         FILE 56477
         LOS ANGELES CA 90074                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.67.    DELUXE MEDIAVU                                 6/28/2018    $13,581.00              ¨ Secured debt
         FILE 56477
         LOS ANGELES CA 90074                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.68.1   DIGITAL CINEMA DISTRIBUTION COALITION, LLC     8/17/2018    $60,500.00              ¨ Secured debt
         1840 CENTURY PK EAST STE 440
         LOS ANGELES CA 90067                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.69.1   DIGITAL CINEMA DISTRIBUTION COALITION, LLC     8/6/2018     $111,430.00             ¨ Secured debt
         1840 CENTURY PK EAST STE 440
         LOS ANGELES CA 90067                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.70.1   DIGITAL CINEMA DISTRIBUTION COALITION, LLC     6/14/2018    $1,705.00               ¨ Secured debt
         1840 CENTURY PK EAST STE 440
         LOS ANGELES CA 90067                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.71.    DOLBY LABORATORIES, INC.                       8/6/2018     $6,375.00               ¨ Secured debt
         16841 COLLECTIONS CTR DR
         CHICAGO IL 60693                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 13
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 30 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.72.    DOLBY LABORATORIES, INC.                       7/24/2018    $4,025.00               ¨ Secured debt
         16841 COLLECTIONS CTR DR
         CHICAGO IL 60693                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.73.    DOLBY LABORATORIES, INC.                       7/6/2018     $5,150.00               ¨ Secured debt
         16841 COLLECTIONS CTR DR
         CHICAGO IL 60693                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.74.    DOLPHIN MAX STEEL HOLDINGS, LLC                8/2/2018     $243,984.00             ¨ Secured debt
         2151 S LE JEUNE RD STE 150
         MIAMI FL 33134                                                                      ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.75.    DONLIN, RICANO & COMPANY, INC.                 9/4/2018     $25,000.00              ¨ Secured debt
         6201 15TH AVENUE
         BROOKLYN NY 11219                                                                   ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.76.    DONLIN, RICANO & COMPANY, INC.                 8/30/2018    $50,000.00              ¨ Secured debt
         6201 15TH AVENUE
         BROOKLYN NY 11219                                                                   ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.77.    DUSTIN HOWARD                                  8/30/2018    $4,910.13               ¨ Secured debt
         2049 CENTURY PK EAST
         4TH FL                                                                              ¨ Unsecured loan repayments
         LOS ANGELES CA 90067                                                                þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 14
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 31 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.78.    DUSTIN HOWARD                                  8/6/2018     $3,989.71               ¨ Secured debt
         2049 CENTURY PK EAST
         4TH FL                                                                              ¨ Unsecured loan repayments
         LOS ANGELES CA 90067                                                                þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.79.    DUSTIN HOWARD                                  7/24/2018    $318.39                 ¨ Secured debt
         2049 CENTURY PK EAST
         4TH FL                                                                              ¨ Unsecured loan repayments
         LOS ANGELES CA 90067                                                                þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.80.    DUSTIN HOWARD                                  6/14/2018    $2,110.96               ¨ Secured debt
         2049 CENTURY PK EAST
         4TH FL                                                                              ¨ Unsecured loan repayments
         LOS ANGELES CA 90067                                                                þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.81.1   DVS INTELESTREAM                               6/22/2018    $6,500.00               ¨ Secured debt
         2625 W OLIVE AVE
         BURBANK CA 91505                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.82.    ECLIPSE ADVERTISING, INC.                      6/22/2018    $43,350.00              ¨ Secured debt
         1329 SCOTT RD
         BURBANK CA 91504                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.83.    ECLIPSE ADVERTISING, INC.                      6/14/2018    $74,127.00              ¨ Secured debt
         1329 SCOTT RD
         BURBANK CA 91504                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 15
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 32 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.84.    EFTPS.GOV                                      7/11/2018    $7,727.00               ¨ Secured debt
         PO BOX 7704
         SAN FRANCISCO CA 94120                                                              ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.85.    ENTERTAINMENT PARTNERS                         7/24/2018    $13.10                  ¨ Secured debt
         2835 N NAOMI ST BURBANK
         BURBANK CA 91504                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.86.    ENTERTAINMENT PARTNERS                         7/6/2018     $9,056.56               ¨ Secured debt
         2835 N NAOMI ST BURBANK
         BURBANK CA 91504                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.87.    ENTERTAINMENT PARTNERS                         6/11/2018    $115,446.79             ¨ Secured debt
         2835 N NAOMI ST BURBANK
         BURBANK CA 91504                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.88.1   ERWIN PENLAND, LLC                             8/17/2018    $45,720.00              ¨ Secured debt
         110 E. COURT STREET
         #400                                                                                ¨ Unsecured loan repayments
         GREENVILLE SC 29601                                                                 þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.89.1   ERWIN PENLAND, LLC                             8/6/2018     $45,810.00              ¨ Secured debt
         110 E. COURT STREET
         #400                                                                                ¨ Unsecured loan repayments
         GREENVILLE SC 29601                                                                 þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 16
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 33 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.90.1   ERWIN PENLAND, LLC                             7/20/2018    $45,720.00              ¨ Secured debt
         110 E. COURT STREET
         #400                                                                                ¨ Unsecured loan repayments
         GREENVILLE SC 29601                                                                 þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.91.1   ERWIN PENLAND, LLC                             6/22/2018    $45,833.00              ¨ Secured debt
         110 E. COURT STREET
         #400                                                                                ¨ Unsecured loan repayments
         GREENVILLE SC 29601                                                                 þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.92.1   ERWIN PENLAND, LLC                             6/22/2018    $45,720.00              ¨ Secured debt
         110 E. COURT STREET
         #400                                                                                ¨ Unsecured loan repayments
         GREENVILLE SC 29601                                                                 þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.93.1   ERWIN PENLAND, LLC                             6/18/2018    $45,720.00              ¨ Secured debt
         110 E. COURT STREET
         #400                                                                                ¨ Unsecured loan repayments
         GREENVILLE SC 29601                                                                 þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.94.    FISHBOWL, LLC                                  6/14/2018    $21,150.00              ¨ Secured debt
         751 N FAIRFAX AVE
         LOS ANGELES CA 90046                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.95.    FISHERMAN LABS, LLC                            6/22/2018    $25,000.00              ¨ Secured debt
         140 PENN ST
         EL SEGUNDO CA 90245                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 17
                         Case 18-12012-LSS           Doc 204         Filed 10/23/18       Page 34 of 96
Debtor    Open Road Films, LLC                                                                       Case number (if known) 18-12012

          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.96.     FLORE MAQUIN                                   6/22/2018    $16,200.00              ¨ Secured debt
          64 RUE NEY
          LYON 69006                                                                          ¨ Unsecured loan repayments
          FRANCE                                                                              þ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.97.     FLORE MAQUIN                                   6/14/2018    $16,200.00              ¨ Secured debt
          64 RUE NEY
          LYON 69006                                                                          ¨ Unsecured loan repayments
          FRANCE                                                                              þ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.98.     FORWARD STYLE, LLC                             6/14/2018    $22,350.00              ¨ Secured debt
          7080 HOLLYWOOD BLVD STE 902
          LOS ANGELES CA 90028                                                                ¨ Unsecured loan repayments
                                                                                              þ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              ¨ Other _______________
          Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.99.     FTI CONSULTING, INC.                           7/24/2018    $2,725.00               ¨ Secured debt
          350 S. GRAND AVENUE
          SUITE 3000                                                                          ¨ Unsecured loan repayments
          LOS ANGELES CA 90071                                                                ¨ Suppliers or vendors
                                                                                              þ Services
                                                                                              ¨ Other _______________
           Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.100.1    FULLSCREEN, INC.                              8/6/2018     $15,000.00              ¨ Secured debt
           12180 MILLENNIUM DR
           PLAYA VISTA CA 90094                                                               ¨ Unsecured loan repayments
                                                                                              þ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              ¨ Other _______________
           Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                              Check all that apply

3.101.1    FULLSCREEN, INC.                              6/22/2018    $15,000.00              ¨ Secured debt
           12180 MILLENNIUM DR
           PLAYA VISTA CA 90094                                                               ¨ Unsecured loan repayments
                                                                                              þ Suppliers or vendors
                                                                                              ¨ Services
                                                                                              ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 18
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 35 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.102.    GDC DIGITAL CINEMA NETWORK (USA), LLC         8/17/2018    $82,425.00              ¨ Secured debt
          1016 W MAGNOLIA BLVD
          BURBANK CA 91506                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.103.    GDC DIGITAL CINEMA NETWORK (USA), LLC         6/22/2018    $15,230.00              ¨ Secured debt
          1016 W MAGNOLIA BLVD
          BURBANK CA 91506                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.104.    GDC DIGITAL CINEMA NETWORK (USA), LLC         6/14/2018    $108,330.00             ¨ Secured debt
          1016 W MAGNOLIA BLVD
          BURBANK CA 91506                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.105.    GLOBAL ENTERTAINMENT SECURITY, INC.           8/6/2018     $800.00                 ¨ Secured debt
          3625 E THOND OAKS BLVD 202
          THOND OAKS CA 91362                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.106.    GLOBAL ENTERTAINMENT SECURITY, INC.           7/24/2018    $11,200.00              ¨ Secured debt
          3625 E THOND OAKS BLVD 202
          THOND OAKS CA 91362                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.107.1   HENRIK ANTON KNUDSEN, JR.                     8/14/2018    $4,250.00               ¨ Secured debt
          410 N ROSSMORE AVE 404
          LOS ANGELES CA 90004                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 19
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 36 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.108.1   HENRIK ANTON KNUDSEN, JR.                     7/6/2018     $4,250.00               ¨ Secured debt
          410 N ROSSMORE AVE 404
          LOS ANGELES CA 90004                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.109.1   HI-FINESSE MUSIC & SOUND, LLC                 6/22/2018    $23,100.00              ¨ Secured debt
          1102 GRANT AVE
          VENICE CA 90291                                                                    ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MUSIC LICENSE
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.110.    HOTEL ARTEMIS LIMITED                         6/22/2018    $200,000.00             ¨ Secured debt
          49 NEAL ST
          LONDON WC2H 9PZ                                                                    ¨ Unsecured loan repayments
          UNITED KINGDOM                                                                     þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.111.    ISPOT.TV, INC.                                6/14/2018    $18,750.00              ¨ Secured debt
          15831 NE 8TH ST
          #100                                                                               ¨ Unsecured loan repayments
          BELLEVUE WA 98008                                                                  þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.112.    JUSTIN C. LETO P.A. DBA LETO BASSUK           6/14/2018    $34,659.00              ¨ Secured debt
          777 BRICKELL AVE
          STE 600                                                                            ¨ Unsecured loan repayments
          MIAMI FL 33131                                                                     þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.113.1   KATHLEEN LIDDY DBA FLYLINGUAL                 8/14/2018    $8,415.00               ¨ Secured debt
          5842 ALCOVE AVE
          VALLEY VILLAGE CA 91607                                                            ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 20
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 37 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.114.    KLEE, TUCHIN, BOGDANOFF & STERN LLP           9/4/2018     $300,000.00             ¨ Secured debt
          1999 AVENUE OF THE STARS #3900
          LOS ANGELES CA 90067                                                               ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.115.    KLEE, TUCHIN, BOGDANOFF & STERN LLP           8/17/2018    $150,000.00             ¨ Secured debt
          1999 AVENUE OF THE STARS #3900
          LOS ANGELES CA 90067                                                               ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.116.    KLEE, TUCHIN, BOGDANOFF & STERN LLP           8/15/2018    $180,000.00             ¨ Secured debt
          1999 AVENUE OF THE STARS #3900
          LOS ANGELES CA 90067                                                               ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.117.    KLEE, TUCHIN, BOGDANOFF & STERN LLP           7/31/2018    $125,000.00             ¨ Secured debt
          1999 AVENUE OF THE STARS #3900
          LOS ANGELES CA 90067                                                               ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.118.    KOBALT MUSIC PUBLISHING AMERICA, INC.         6/22/2018    $35,000.00              ¨ Secured debt
          220 W 42ND ST 11TH FLR
          NEW YORK NY 10036                                                                  ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MUSIC LICENSE
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.119.1   LAKESHORE ENTERTAINMENT PRODUCTIONS    8/23/2018           $2,501,149.00           ¨ Secured debt
          LLC, LAKESHORE ENTERTAINMENT GROUP LLC
          9268 WEST THIRD ST                                                                 ¨ Unsecured loan repayments
          BEVERLY HILLS CA 90210                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 21
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 38 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.120.1   LAKESHORE ENTERTAINMENT PRODUCTIONS    8/17/2018           $134,766.14             ¨ Secured debt
          LLC, LAKESHORE ENTERTAINMENT GROUP LLC
          9268 WEST THIRD ST                                                                 ¨ Unsecured loan repayments
          BEVERLY HILLS CA 90210                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.121.1   LAKESHORE ENTERTAINMENT PRODUCTIONS    8/3/2018            $250,000.00             ¨ Secured debt
          LLC, LAKESHORE ENTERTAINMENT GROUP LLC
          9268 WEST THIRD ST                                                                 ¨ Unsecured loan repayments
          BEVERLY HILLS CA 90210                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.122.    LATHAM & WATKINS LLP                          8/6/2018     $119,771.22             ¨ Secured debt
          355 SOUTH GRAND
          SUITE 100                                                                          ¨ Unsecured loan repayments
          LOS ANGELES CA 90071                                                               ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.123.    LIP SYNC POST LTD                             6/18/2018    $39,857.90              ¨ Secured debt
          123 WARDOUR
          LONDON W1F OUW                                                                     ¨ Unsecured loan repayments
          UNITED KINGDOM                                                                     þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.124.    LISTEN FIRST MEDIA                            6/22/2018    $11,500.00              ¨ Secured debt
          24 CALHOUN DR
          GREENWICH CT 06831                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.125.1   LITHOGRAPHIX, INC.                            8/14/2018    $30,700.00              ¨ Secured debt
          12250 S CRENSHAW BLVD
          HAWTHORNE CA 90250                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 22
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 39 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.126.    LIZ BIBER                                     7/24/2018    $11,001.35              ¨ Secured debt
          1719 S CRESCENT HEIGHTS BLVD
          LOS ANGELES CA 90035                                                               ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.127.    LIZ BIBER                                     6/22/2018    $2,648.35               ¨ Secured debt
          1719 S CRESCENT HEIGHTS BLVD
          LOS ANGELES CA 90035                                                               ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.128.    LIZ BIBER                                     6/14/2018    $50,000.00              ¨ Secured debt
          1719 S CRESCENT HEIGHTS BLVD
          LOS ANGELES CA 90035                                                               ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             þ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.129.1   LONI EDWARDS DBA THE DOG AGENCY, LLC          7/20/2018    $25,000.00              ¨ Secured debt
          135 MADISON AVE
          5TH FL                                                                             ¨ Unsecured loan repayments
          NEW YORK NY 10016                                                                  þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.130.    MADRIVER PICTURES, LLC                        6/14/2018    $100,000.00             ¨ Secured debt
          301 N CANON DR 207
          BEVERLY HILLS CA 90210                                                             ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.131.    MARCO DISILVIO                                9/4/2018     $1,795.87               ¨ Secured debt
          3630 CHADWICK LN
          LAKE IN THE HILLS IL 60156                                                         ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 23
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 40 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.132.    MARCO DISILVIO                                8/6/2018     $2,395.56               ¨ Secured debt
          3630 CHADWICK LN
          LAKE IN THE HILLS IL 60156                                                         ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.133.    MARCO DISILVIO                                7/24/2018    $2,251.51               ¨ Secured debt
          3630 CHADWICK LN
          LAKE IN THE HILLS IL 60156                                                         ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.134.    MARCO DISILVIO                                6/14/2018    $2,046.72               ¨ Secured debt
          3630 CHADWICK LN
          LAKE IN THE HILLS IL 60156                                                         ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.135.1   MARKETCAST, LLC                               8/14/2018    $56,550.00              ¨ Secured debt
          FILE 1434 1801 W OLYMPIC BLVD
          PASADENA CA 91199                                                                  ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.136.1   MARKETCAST, LLC                               7/6/2018     $246,276.50             ¨ Secured debt
          FILE 1434 1801 W OLYMPIC BLVD
          PASADENA CA 91199                                                                  ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.137.1   MARKETCAST, LLC                               6/22/2018    $44,400.00              ¨ Secured debt
          FILE 1434 1801 W OLYMPIC BLVD
          PASADENA CA 91199                                                                  ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 24
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 41 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.138.    MEDIA CHAIN, LTD.                             7/9/2018     $12,500.00              ¨ Secured debt
          127-129 PORTLAND ST
          STE 850                                                                            ¨ Unsecured loan repayments
          MANCHESTER GREATER MANCHE M14PZ
          UNITED KINGDOM
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.139.    MIDNIGHT SUN, LLC                             6/14/2018    $47,500.00              ¨ Secured debt
          401 WILSHIRE BLVD
          SANTA MONICA CA 90401                                                              ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.140.1   MOCEAN PICTURES, LLC                          8/14/2018    $39,467.65              ¨ Secured debt
          2440 S SEPULVEDA BLVD STE 150
          LOS ANGELES CA 90064                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.141.1   MULLENLOWE US, INC                            8/20/2018    $33,619.80              ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.142.1   MULLENLOWE US, INC                            8/9/2018     $579,837.00             ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.143.1   MULLENLOWE US, INC                            7/30/2018    $256,700.00             ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 25
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 42 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.144.1   MULLENLOWE US, INC                            7/18/2018    $2,590,200.00           ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.145.1   MULLENLOWE US, INC                            7/17/2018    $4,703,193.00           ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.146.1   MULLENLOWE US, INC                            7/17/2018    $881,909.00             ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.147.1   MULLENLOWE US, INC                            7/16/2018    $485,026.00             ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.148.1   MULLENLOWE US, INC                            7/16/2018    $212,575.00             ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.149.1   MULLENLOWE US, INC                            7/16/2018    $172,000.00             ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 26
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 43 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.150.1   MULLENLOWE US, INC                            7/13/2018    $1,020,009.12           ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.151.1   MULLENLOWE US, INC                            7/13/2018    $238,576.00             ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.152.1   MULLENLOWE US, INC                            7/12/2018    $85,396.00              ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.153.1   MULLENLOWE US, INC                            7/11/2018    $454,326.00             ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.154.1   MULLENLOWE US, INC                            6/29/2018    $988,176.37             ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.155.1   MULLENLOWE US, INC                            6/27/2018    $1,104,973.00           ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 27
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 44 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.156.1   MULLENLOWE US, INC                            6/27/2018    $486,120.41             ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.157.1   MULLENLOWE US, INC                            6/27/2018    $500.00                 ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.158.1   MULLENLOWE US, INC                            6/14/2018    $2,091,416.43           ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.159.1   MULLENLOWE US, INC                            6/14/2018    $170,000.00             ¨ Secured debt
          40 BROAD ST
          BOSTON MA 02109                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.160.1   NATIONAL RESEARCH GROUP, INC.                 8/17/2018    $72,000.00              ¨ Secured debt
          5780 W JEFFERSON BLVD
          LOS ANGELES CA 90016                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.161.1   NATIONAL RESEARCH GROUP, INC.                 8/6/2018     $33,250.00              ¨ Secured debt
          5780 W JEFFERSON BLVD
          LOS ANGELES CA 90016                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 28
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 45 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.162.1   OLSON VISUAL                                  8/17/2018    $4,324.26               ¨ Secured debt
          13000 WEBER WAY
          HAWTHORNE CA 90250                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.163.1   OLSON VISUAL                                  6/22/2018    $24,799.35              ¨ Secured debt
          13000 WEBER WAY
          HAWTHORNE CA 90250                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.164.1   ONE2ONE MEDIA, LLC                            7/18/2018    $893,000.00             ¨ Secured debt
          50 SOUTH 16TH ST
          STE 2500                                                                           ¨ Unsecured loan repayments
          PHILADELPHIA PA 19102                                                              þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.165.    OPEN ROAD PRODUCTIONS, LLC                    6/11/2018    $162,688.78             ¨ Secured debt
          2049 CENTURY PK EAST 4TH FL
          LOS ANGELES CA 90067                                                               ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: INTERCOMPANY
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.166.1   PICTURE HEAD, LLC                             8/14/2018    $32,535.75              ¨ Secured debt
          1132 VINE ST
          LOS ANGELES CA 90038                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.167.1   PICTURE HEAD, LLC                             6/22/2018    $4,612.50               ¨ Secured debt
          1132 VINE ST
          LOS ANGELES CA 90038                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 29
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 46 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.168.    PROMISE DISTRIBUTION, LLC                     7/23/2018    $206,144.00             ¨ Secured debt
          9378 WILSHIRE BLVD.
          SUITE 210                                                                          ¨ Unsecured loan repayments
          BEVERLY HILLS CA 90212                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.169.    PROMOSHOP                                     6/22/2018    $14,829.91              ¨ Secured debt
          5420 MCCONNELL AVE
          LOS ANGELES CA 90066                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.170.1   PXL BROS, LLC                                 6/22/2018    $67,270.00              ¨ Secured debt
          849 S BROADWAY STE 602
          BUNDANG-GU                                                                         ¨ Unsecured loan repayments
          LOS ANGELES CA 90014                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.171.    REDROVER CO., LTD.                            7/6/2018     $69,539.00              ¨ Secured debt
          12F13F 20 PANGYOYEOKRO 146BEONGIL
          SEONGNAM-SI, GYEONGGI-DO 13529                                                     ¨ Unsecured loan repayments
          SOUTH KOREA                                                                        þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.172.1   REGAL CINEMAS, INC.                           8/17/2018    $160,000.00             ¨ Secured debt
          PO BOX 844360
          LOS ANGELES CA 90084                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.173.1   REGAL CINEMAS, INC.                           7/6/2018     $18,743.63              ¨ Secured debt
          PO BOX 844360
          LOS ANGELES CA 90084                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 30
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 47 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.174.1   REGAL CINEMAS, INC.                           6/22/2018    $20,587.57              ¨ Secured debt
          PO BOX 844360
          LOS ANGELES CA 90084                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.175.    RENTRAK CORPORATION & SUBSIDIARIES            8/6/2018     $32,416.67              ¨ Secured debt
          PO BOX 1450
          MINNEAPOLIS MN 55485-6135                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.176.    RIVERSTONE PICTURES LIMITED                   7/19/2018    $4,610,000.00           ¨ Secured debt
          99 KENTON RD
          HARROW, MIDDLESEX HA3 0AN                                                          ¨ Unsecured loan repayments
          UNITED KINGDOM                                                                     þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.177.    RSC INSURANCE BROKERAGE, INC. DBA RISK        8/22/2018    $41,059.67              ¨ Secured debt
          STRATEGIES COMPANY
          160 FEDERAL ST                                                                     ¨ Unsecured loan repayments
          BOSTON MA 02110                                                                    þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.178.    RSC INSURANCE BROKERAGE, INC. DBA RISK        7/13/2018    $97,619.00              ¨ Secured debt
          STRATEGIES COMPANY
          160 FEDERAL ST                                                                     ¨ Unsecured loan repayments
          BOSTON MA 02110                                                                    þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.179.1   SATIATED PRODUCTIONS                          8/14/2018    $8,500.00               ¨ Secured debt
          7600 FLIGHT AVE
          LOS ANGELES CA 90045                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 31
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 48 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.180.1   SATIATED PRODUCTIONS                          6/14/2018    $20,000.00              ¨ Secured debt
          7600 FLIGHT AVE
          LOS ANGELES CA 90045                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.181.1   SCRABBLE VENTURES, LLC                        8/17/2018    $10,500.00              ¨ Secured debt
          10550 CAMDEN DR
          CYPRESS CA 90630                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.182.    SCREEN ENGINE, LLC                            8/6/2018     $90.67                  ¨ Secured debt
          1925 CENTURY PK EAST
          STE 950                                                                            ¨ Unsecured loan repayments
          LOS ANGELES CA 90067                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.183.    SCREEN ENGINE, LLC                            6/14/2018    $22,000.00              ¨ Secured debt
          1925 CENTURY PK EAST
          STE 950                                                                            ¨ Unsecured loan repayments
          LOS ANGELES CA 90067                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.184.    SEARCH FINANCE GROUP                          9/4/2018     $5,280.00               ¨ Secured debt
          1055 WILSHIRE BLVD STE 850
          LOS ANGELES CA 90017                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.185.    SEARCH FINANCE GROUP                          8/27/2018    $12,746.25              ¨ Secured debt
          1055 WILSHIRE BLVD STE 850
          LOS ANGELES CA 90017                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 32
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 49 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.186.    SEARCH FINANCE GROUP                          8/21/2018    $12,333.75              ¨ Secured debt
          1055 WILSHIRE BLVD STE 850
          LOS ANGELES CA 90017                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.187.    SHADIK TECHNOLOGIES                           8/21/2018    $3,615.67               ¨ Secured debt
          410 NORTH POINSETTIA PL
          STE 400                                                                            ¨ Unsecured loan repayments
          LOS ANGELES CA 90036                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.188.    SHADIK TECHNOLOGIES                           8/6/2018     $6,970.67               ¨ Secured debt
          410 NORTH POINSETTIA PL
          STE 400                                                                            ¨ Unsecured loan repayments
          LOS ANGELES CA 90036                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.189.    SHORELINE, A LAW CORPORATION                  7/23/2018    $50,179.87              ¨ Secured debt
          1299 OCEAN AVE
          SANTA MONICA CA 90401                                                              ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.190.1   SILVER GIRL, LLC                              7/6/2018     $15.00                  ¨ Secured debt
          2661 VETERAN AVE
          STE 540                                                                            ¨ Unsecured loan repayments
          LOS ANGELES CA 90064                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.191.1   SILVER GIRL, LLC                              6/22/2018    $4,688.00               ¨ Secured debt
          2661 VETERAN AVE
          STE 540                                                                            ¨ Unsecured loan repayments
          LOS ANGELES CA 90064                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 33
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 50 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.192.1   SILVER GIRL, LLC                              6/22/2018    $1,562.00               ¨ Secured debt
          2661 VETERAN AVE
          STE 540                                                                            ¨ Unsecured loan repayments
          LOS ANGELES CA 90064                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.193.1   SILVER GIRL, LLC                              6/14/2018    $9,375.00               ¨ Secured debt
          2661 VETERAN AVE
          STE 540                                                                            ¨ Unsecured loan repayments
          LOS ANGELES CA 90064                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.194.    SOCIAL REWARDS, INC.                          7/6/2018     $8,000.00               ¨ Secured debt
          21250 HAWTHORNE BLVD
          STE 108                                                                            ¨ Unsecured loan repayments
          TORRANCE CA 90503                                                                  þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.195.2   SONY                                          8/20/2018    $849,931.00             ¨ Secured debt
          10202 W WASHINGTON BLVD
          CULVER CITY CA 90232                                                               ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: RETURN OF FUNDS
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.196.    SOUTHERN MUSIC PUBLISHING                     8/6/2018     $7,500.00               ¨ Secured debt
          901 W ALAMEDA AVE
          BURBANK CA 91506                                                                   ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MUSIC LICENSE
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.197.1   SPM MUSIC GROUP, LLC                          6/22/2018    $12,000.00              ¨ Secured debt
          4470 W SUNSET BLVD
          STE 90160                                                                          ¨ Unsecured loan repayments
          LOS ANGELES CA 90027                                                               ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MUSIC LICENSE


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 34
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 51 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.198.1   STAMPEDE POST PRODUCTIONS, INC.               8/21/2018    $50,505.00              ¨ Secured debt
          816 NORTH HIGHLAND AVE
          LOS ANGELES CA 90038                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.199.1   STAMPEDE POST PRODUCTIONS, INC.               8/14/2018    $3,330.00               ¨ Secured debt
          816 NORTH HIGHLAND AVE
          LOS ANGELES CA 90038                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.200.1   STAMPEDE POST PRODUCTIONS, INC.               8/6/2018     $18,005.00              ¨ Secured debt
          816 NORTH HIGHLAND AVE
          LOS ANGELES CA 90038                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.201.1   STAMPEDE POST PRODUCTIONS, INC.               8/6/2018     $335.00                 ¨ Secured debt
          816 NORTH HIGHLAND AVE
          LOS ANGELES CA 90038                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.202.1   STAMPEDE POST PRODUCTIONS, INC.               6/22/2018    $44,652.50              ¨ Secured debt
          816 NORTH HIGHLAND AVE
          LOS ANGELES CA 90038                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.203.    STEPHEN NICKERSON                             8/30/2018    $5,223.79               ¨ Secured debt
          2049 CENTURY PK EAST
          4TH FL                                                                             ¨ Unsecured loan repayments
          LOS ANGELES CA 90067                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 35
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 52 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.204.    STEPHEN NICKERSON                             8/6/2018     $6,471.45               ¨ Secured debt
          2049 CENTURY PK EAST
          4TH FL                                                                             ¨ Unsecured loan repayments
          LOS ANGELES CA 90067                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.205.    TELEPACIFIC CORP DBA TPX                      8/30/2018    $8,305.80               ¨ Secured debt
          COMMUNICATIONS
          PO BOX 509013                                                                      ¨ Unsecured loan repayments
          SAN DIEGO CA 92150                                                                 þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.206.    THE CREATIVE GROUP                            6/22/2018    $8,000.00               ¨ Secured debt
          PO BOX 743295
          LOS ANGELES CA 90074                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.207.    THE REFINERY                                  6/22/2018    $15,812.20              ¨ Secured debt
          14455 VENTURA BLVD
          SHERMAN OAKS CA 91423                                                              ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.208.    THE REFINERY                                  6/14/2018    $34,359.02              ¨ Secured debt
          14455 VENTURA BLVD
          SHERMAN OAKS CA 91423                                                              ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.209.1   TICKTBOX ENTERPRISES, LLC                     8/17/2018    $3,000.00               ¨ Secured debt
          7670 OPPORTUNITY RD STE 250
          SAN DIEGO CA 92111                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 36
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 53 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.210.1   TICKTBOX ENTERPRISES, LLC                     7/6/2018     $14,500.00              ¨ Secured debt
          7670 OPPORTUNITY RD STE 250
          SAN DIEGO CA 92111                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.211.1   TRAILER PARK, INC.                            8/17/2018    $13,260.48              ¨ Secured debt
          29437 NETWORK PL
          CHICAGO IL 60673                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.212.1   TRAILER PARK, INC.                            7/6/2018     $288,235.71             ¨ Secured debt
          29437 NETWORK PL
          CHICAGO IL 60673                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.213.1   TRAILER PARK, INC.                            6/22/2018    $55,204.36              ¨ Secured debt
          29437 NETWORK PL
          CHICAGO IL 60673                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.214.1   TRAILER PARK, INC.                            6/22/2018    $15,000.00              ¨ Secured debt
          29437 NETWORK PL
          CHICAGO IL 60673                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.215.1   TRAILER PARK, INC.                            6/14/2018    $89,538.85              ¨ Secured debt
          29437 NETWORK PL
          CHICAGO IL 60673                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 37
                        Case 18-12012-LSS           Doc 204         Filed 10/23/18      Page 54 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.216.1   UNIVERSAL MUSIC ENTERPRISES                   7/20/2018    $35,000.00              ¨ Secured debt
          62910 COLLECTION CTR DR
          CHICAGO IL 60693                                                                   ¨ Unsecured loan repayments
                                                                                             ¨ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: MUSIC LICENSE
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.217.1   VERITES                                       7/2/2018     $47,500.00              ¨ Secured debt
          DEPT 5032
          LOS ANGELES CA 90084                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.218.    VIACOM INTERNATIONAL, INC.                    6/22/2018    $7,000.00               ¨ Secured debt
          PO BOX 13683
          NEWARK NJ 07188                                                                    ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.219.1   VISION MEDIA MANAGEMENT & FULFILLMENT         7/30/2018    $218,915.48             ¨ Secured debt
          29125 AVENUE PAINE
          VALENCIA CA 91355                                                                  ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.220.    WEBEDIA ENTERTAINMENT, LLC                    6/22/2018    $12,794.63              ¨ Secured debt
          63 COPPS HILL RD
          RIDGEFIELD CT 06877                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                   Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.221.    WHISTLE SPORTS, INC.                          6/18/2018    $900,000.00             ¨ Secured debt
          79 MADISON AVE
          NEW YORK NY 10016                                                                  ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 38
                              Case 18-12012-LSS                  Doc 204           Filed 10/23/18           Page 55 of 96
Debtor      Open Road Films, LLC                                                                                         Case number (if known) 18-12012

            Creditor’s name and address                                Dates         Total amount or value      Reasons for payment or transfer
                                                                                                                Check all that apply

3.222.      WRITERS GUILD OF AMERICA                                   8/30/2018     $10,762.50                 ¨ Secured debt
            7000 WEST 3RD ST
            LOS ANGELES CA 90048                                                                                ¨ Unsecured loan repayments
                                                                                                                þ Suppliers or vendors
                                                                                                                ¨ Services
                                                                                                                ¨ Other _______________
            Creditor’s name and address                                Dates         Total amount or value      Reasons for payment or transfer
                                                                                                                Check all that apply

3.223.      WRITERS GUILD OF AMERICA                                   8/30/2018     $8,712.50                  ¨ Secured debt
            7000 WEST 3RD ST
            LOS ANGELES CA 90048                                                                                ¨ Unsecured loan repayments
                                                                                                                þ Suppliers or vendors
                                                                                                                ¨ Services
                                                                                                                ¨ Other _______________
            Creditor’s name and address                                Dates         Total amount or value      Reasons for payment or transfer
                                                                                                                Check all that apply

3.224.      YOUNG CONAWAY STARGATT & TAYLOR, LLP                       9/4/2018      $50,000.00                 ¨ Secured debt
            1000 NORTH KING STREET
            WILMINGTON DE 19801                                                                                 ¨ Unsecured loan repayments
            WWW.YOUNGCONAWAY.COM                                                                                ¨ Suppliers or vendors
                                                                                                                þ Services
                                                                                                                ¨ Other _______________
            Creditor’s name and address                                Dates         Total amount or value      Reasons for payment or transfer
                                                                                                                Check all that apply

3.225.      YOUNG CONAWAY STARGATT & TAYLOR, LLP                       8/30/2018     $100,000.00                ¨ Secured debt
            1000 NORTH KING STREET
            WILMINGTON DE 19801                                                                                 ¨ Unsecured loan repayments
            WWW.YOUNGCONAWAY.COM                                                                                ¨ Suppliers or vendors
                                                                                                                þ Services
                                                                                                                ¨ Other _______________

1
    TOTAL AMOUNTS OR VALUE PAID TO THIS CREDITOR INCLUDE AMOUNTS PAID FROM RESTRICTED CASH ACCOUNT
2
    RETURN PAYMENT OF FUNDS ACCIDENTALLY SENT TO DEBTOR




4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
      List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
      guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
      $6,425.00. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
      adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
      and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any
      managing agent of the debtor. 11 U.S.C. § 101(31).

      ¨ None




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          Page 39
                          Case 18-12012-LSS               Doc 204        Filed 10/23/18          Page 56 of 96
Debtor     Open Road Films, LLC                                                                           Case number (if known) 18-12012

         Insider’s name and address                          Dates       Total amount or value    Reasons for payment or transfer

4.1.     ALEXA PLATT                                         6/6/2018    $15,000.00               MONTHLY CONSULTING FEE
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                          Dates       Total amount or value    Reasons for payment or transfer

4.2.     ALEXA PLATT                                         5/11/2018   $15,000.00               MONTHLY CONSULTING FEE
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                          Dates       Total amount or value    Reasons for payment or transfer

4.3.     ALEXA PLATT                                         5/11/2018   $270.68                  EXPENSE REIMBURSEMENT (CELL
         2049 CENTURY PARK EAST                                                                   PHONE)
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                          Dates       Total amount or value    Reasons for payment or transfer

4.4.     ALEXA PLATT                                         4/25/2018   $15,000.00               MONTHLY CONSULTING FEE
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                          Dates       Total amount or value    Reasons for payment or transfer

4.5.     ALEXA PLATT                                         4/10/2018   $15,000.00               MONTHLY CONSULTING FEE
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                          Dates       Total amount or value    Reasons for payment or transfer

4.6.     ALEXA PLATT                                         4/10/2018   $15,000.00               MONTHLY CONSULTING FEE
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                          Dates       Total amount or value    Reasons for payment or transfer

4.7.     ALEXA PLATT                                         3/13/2018   $15,000.00               MONTHLY CONSULTING FEE
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 40
                          Case 18-12012-LSS               Doc 204         Filed 10/23/18          Page 57 of 96
Debtor     Open Road Films, LLC                                                                            Case number (if known) 18-12012

         Insider’s name and address                          Dates        Total amount or value    Reasons for payment or transfer

4.8.     ALEXA PLATT                                         3/2/2018     $15,000.00               MONTHLY CONSULTING FEE
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                          Dates        Total amount or value    Reasons for payment or transfer

4.9.     ALEXA PLATT                                         2/16/2018    $15,000.00               MONTHLY CONSULTING FEE
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

          Insider’s name and address                          Dates        Total amount or value    Reasons for payment or transfer

4.10.     ALEXA PLATT                                         2/9/2018     $236.66                  EXPENSE REIMBURSEMENT (CELL
          2049 CENTURY PARK EAST                                                                    PHONE, PARKING, BUSINESS
          4TH FLOOR                                                                                 MEALS)
          LOS ANGELES CA 90067
          Relationship to debtor
          CHIEF FINANCIAL OFFICER

          Insider’s name and address                          Dates        Total amount or value    Reasons for payment or transfer

4.11.     ALEXA PLATT                                         1/31/2018    $9,230.72                PAYROLL
          2049 CENTURY PARK EAST
          4TH FLOOR
          LOS ANGELES CA 90067
          Relationship to debtor
          CHIEF FINANCIAL OFFICER

          Insider’s name and address                          Dates        Total amount or value    Reasons for payment or transfer

4.12.     ALEXA PLATT                                         1/26/2018    $11,609.46               PAYROLL
          2049 CENTURY PARK EAST
          4TH FLOOR
          LOS ANGELES CA 90067
          Relationship to debtor
          CHIEF FINANCIAL OFFICER

          Insider’s name and address                          Dates        Total amount or value    Reasons for payment or transfer

4.13.     ALEXA PLATT                                         1/12/2018    $5,769.20                PAYROLL
          2049 CENTURY PARK EAST
          4TH FLOOR
          LOS ANGELES CA 90067
          Relationship to debtor
          CHIEF FINANCIAL OFFICER

          Insider’s name and address                          Dates        Total amount or value    Reasons for payment or transfer

4.14.     ALEXA PLATT                                         12/29/2017 $5,804.73                  PAYROLL
          2049 CENTURY PARK EAST
          4TH FLOOR
          LOS ANGELES CA 90067
          Relationship to debtor
          CHIEF FINANCIAL OFFICER

Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            Page 41
                         Case 18-12012-LSS            Doc 204         Filed 10/23/18       Page 58 of 96
Debtor   Open Road Films, LLC                                                                         Case number (if known) 18-12012

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.15.    ALEXA PLATT                                      12/21/2017 $11,609.46                PAYROLL
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.16.    ALEXA PLATT                                      12/14/2017 $153.00                   EXPENSE REIMBURSEMENT (CELL
         2049 CENTURY PARK EAST                                                                PHONE, VARIETY SUBSCRIPTION)
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.17.    ALEXA PLATT                                      12/7/2017    $11,609.46              PAYROLL
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.18.    ALEXA PLATT                                      11/22/2017 $11,609.46                PAYROLL
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.19.    ALEXA PLATT                                      11/9/2017    $11,609.46              PAYROLL
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.20.    ALEXA PLATT                                      11/7/2017    $406.38                 EXPENSE REIMBURSEMENT (CELL
         2049 CENTURY PARK EAST                                                                PHONE, PARKING, BUSINESS
         4TH FLOOR                                                                             MEALS)
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.21.    ALEXA PLATT                                      10/27/2017 $234.00                   EXPENSE REIMBURSEMENT (CELL
         2049 CENTURY PARK EAST                                                                PHONE, GROUND
         4TH FLOOR                                                                             TRANSPORTATION)
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 42
                            Case 18-12012-LSS            Doc 204         Filed 10/23/18       Page 59 of 96
Debtor      Open Road Films, LLC                                                                         Case number (if known) 18-12012

            Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.22.       ALEXA PLATT                                      10/26/2017 $11,609.46                PAYROLL
            2049 CENTURY PARK EAST
            4TH FLOOR
            LOS ANGELES CA 90067
            Relationship to debtor
            CHIEF FINANCIAL OFFICER

            Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.23.       ALEXA PLATT                                      10/12/2017 $11,609.46                PAYROLL
            2049 CENTURY PARK EAST
            4TH FLOOR
            LOS ANGELES CA 90067
            Relationship to debtor
            CHIEF FINANCIAL OFFICER

            Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.24.       ALEXA PLATT                                      9/28/2017    $11,609.46              PAYROLL
            2049 CENTURY PARK EAST
            4TH FLOOR
            LOS ANGELES CA 90067
            Relationship to debtor
            CHIEF FINANCIAL OFFICER

            Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.25.       ALEXA PLATT                                      9/14/2017    $11,609.46              PAYROLL
            2049 CENTURY PARK EAST
            4TH FLOOR
            LOS ANGELES CA 90067
            Relationship to debtor
            CHIEF FINANCIAL OFFICER

            Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.26.1      ANDREW ORTENBERG                                 10/26/2018 $528.00                   PAYROLL
            2049 CENTURY PARK EAST
            4TH FLOOR
            LOS ANGELES CA 90067
            Relationship to debtor
            UNKNOWN

            Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer
        1
4.27.       ANDREW ORTENBERG                                 9/14/2018    $234.00                 PAYROLL
            2049 CENTURY PARK EAST
            4TH FLOOR
            LOS ANGELES CA 90067
            Relationship to debtor
            UNKNOWN

            Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.28.1      ANDREW ORTENBERG                                 10/26/2017 $372.00                   PAYROLL
            2049 CENTURY PARK EAST
            4TH FLOOR
            LOS ANGELES CA 90067
            Relationship to debtor
            UNKNOWN

Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 43
                         Case 18-12012-LSS            Doc 204         Filed 10/23/18       Page 60 of 96
Debtor   Open Road Films, LLC                                                                         Case number (if known) 18-12012

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.29.1   ANDREW ORTENBERG                                 10/12/2017 $528.00                   PAYROLL
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         UNKNOWN

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.30.1   ANDREW ORTENBERG                                 9/28/2017    $240.00                 PAYROLL
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         UNKNOWN

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.31.    FTI CONSULTING, INC.                             9/4/2018     $250,000.00             REPLENISHMENT OF CASH ON
         350 S. GRAND AVE                                                                      ACCOUNT
         SUITE 3000
         LOS ANGELES CA 90071
         Relationship to debtor
         CRO AND HOURLY TEMPORARY STAFF

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.32.    FTI CONSULTING, INC.                             9/4/2018     $125,000.00             FTI CRO FEES
         350 S. GRAND AVE
         SUITE 3000
         LOS ANGELES CA 90071
         Relationship to debtor
         CRO AND HOURLY TEMPORARY STAFF

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.33.    FTI CONSULTING, INC.                             8/30/2018    $217,190.00             REPLENISHMENT OF CASH ON
         350 S. GRAND AVE                                                                      ACCOUNT
         SUITE 3000
         LOS ANGELES CA 90071
         Relationship to debtor
         CRO AND HOURLY TEMPORARY STAFF

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.34.    FTI CONSULTING, INC.                             8/24/2018    $146,777.30             REPLENISHMENT OF CASH ON
         350 S. GRAND AVE                                                                      ACCOUNT
         SUITE 3000
         LOS ANGELES CA 90071
         Relationship to debtor
         CRO AND HOURLY TEMPORARY STAFF

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.35.    FTI CONSULTING, INC.                             8/15/2018    $129,400.96             REPLENISHMENT OF CASH ON
         350 S. GRAND AVE                                                                      ACCOUNT
         SUITE 3000
         LOS ANGELES CA 90071
         Relationship to debtor
         CRO AND HOURLY TEMPORARY STAFF

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 44
                         Case 18-12012-LSS            Doc 204         Filed 10/23/18       Page 61 of 96
Debtor   Open Road Films, LLC                                                                         Case number (if known) 18-12012

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.36.    FTI CONSULTING, INC.                             8/15/2018    $128,750.00             FTI CRO FEES
         350 S. GRAND AVE
         SUITE 3000
         LOS ANGELES CA 90071
         Relationship to debtor
         CRO AND HOURLY TEMPORARY STAFF

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.37.    FTI CONSULTING, INC.                             8/6/2018     $250,000.00             FTI RETAINER
         350 S. GRAND AVE
         SUITE 3000
         LOS ANGELES CA 90071
         Relationship to debtor
         CRO AND HOURLY TEMPORARY STAFF

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.38.    GLOBAL ROAD ENTERTAINMENT LLC                    9/5/2018     $66,787.02              TRANSFER TO GRE - 9/5-9/7
         2049 CENTURY PARK EAST                                                                PAYROLL
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.39.    GLOBAL ROAD ENTERTAINMENT LLC                    9/4/2018     $281,600.24             TRANSFER TO GRE - 8/17-9/4
         2049 CENTURY PARK EAST                                                                PAYROLL
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.40.    GLOBAL ROAD ENTERTAINMENT LLC                    8/30/2018    $139,411.73             TRANSFER TO GRE - ACCRUED
         2049 CENTURY PARK EAST                                                                PAYROLL (8/20-8-28) - 8/28
         4TH FLOOR                                                                             TRANSFERS
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.41.    GLOBAL ROAD ENTERTAINMENT LLC                    8/27/2018    $138,971.44             TRANSFER TO GRE - ACCRUED
         2049 CENTURY PARK EAST                                                                PAYROLL (8/20-8-28) - 8/28 TERMS
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.42.    GLOBAL ROAD ENTERTAINMENT LLC                    8/22/2018    $600,000.00             TRANSFER TO GRE - 8/6-8/17
         2049 CENTURY PARK EAST                                                                PAYROLL
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 45
                         Case 18-12012-LSS            Doc 204         Filed 10/23/18       Page 62 of 96
Debtor   Open Road Films, LLC                                                                         Case number (if known) 18-12012

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.43.    GLOBAL ROAD ENTERTAINMENT LLC                    8/9/2018     $790,706.60             TRANSFER TO GRE - 7/23-8/3
         2049 CENTURY PARK EAST                                                                PAYROLL
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.44.    GLOBAL ROAD ENTERTAINMENT LLC                    7/31/2018    $25,000.00              TRANSFER TO GRE - LEGAL FEES
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.45.    GLOBAL ROAD ENTERTAINMENT LLC                    7/25/2018    $791,646.14             TRANSFER TO GRE - 7/9-7/20
         2049 CENTURY PARK EAST                                                                PAYROLL
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.46.    GLOBAL ROAD ENTERTAINMENT LLC                    7/11/2018    $836,699.70             TRANSFER TO GRE - 6/25-7/6
         2049 CENTURY PARK EAST                                                                PAYROLL
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.47.    GLOBAL ROAD ENTERTAINMENT LLC                    6/25/2018    $855,000.00             TRANSFER TO GRE - 6/11-6/22
         2049 CENTURY PARK EAST                                                                PAYROLL
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.48.    GLOBAL ROAD ENTERTAINMENT LLC                    6/18/2018    $3,203.36               TRANSFER TO GRE - FUND FSA (4/2-
         2049 CENTURY PARK EAST                                                                4/13, 4/16-4/27, 4/30-5/11 PERIODS)
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.49.    GLOBAL ROAD ENTERTAINMENT LLC                    6/14/2018    $366,997.27             TRANSFER TO GRE - 5/28-6/8
         2049 CENTURY PARK EAST                                                                PAYROLL (2 OF 2)
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 46
                         Case 18-12012-LSS            Doc 204         Filed 10/23/18       Page 63 of 96
Debtor   Open Road Films, LLC                                                                         Case number (if known) 18-12012

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.50.    GLOBAL ROAD ENTERTAINMENT LLC                    6/13/2018    $425,000.00             TRANSFER TO GRE - 5/28-6/8
         2049 CENTURY PARK EAST                                                                PAYROLL (1 OF 2)
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.51.    GLOBAL ROAD ENTERTAINMENT LLC                    5/31/2018    $881,016.55             TRANSFER TO GRE - 5/14-5/25
         2049 CENTURY PARK EAST                                                                PAYROLL
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.52.    GLOBAL ROAD ENTERTAINMENT LLC                    5/21/2018    $30,057.62              TRANSFER TO GRE - 4/30-5/11 401K
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.53.    GLOBAL ROAD ENTERTAINMENT LLC                    5/21/2018    $29,999.15              TRANSFER TO GRE - 4/16-4/27 401K
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.54.    IM GLOBAL, LLC                                   7/6/2018     $45,585.00              TRANSFER TO IM GLOBAL -
         2049 CENTURY PARK EAST                                                                COLLIDE PARTICIPATION PAYMENT
         4TH FLOOR                                                                             PAID TO IM GLOBAL
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.55.    IM GLOBAL, LLC                                   6/18/2018    $500,000.00             TRANSFER TO IM GLOBAL
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.56.    IM GLOBAL, LLC                                   5/17/2018    $1,000,000.00           TRANSFER TO IM GLOBAL
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 47
                         Case 18-12012-LSS            Doc 204         Filed 10/23/18       Page 64 of 96
Debtor   Open Road Films, LLC                                                                         Case number (if known) 18-12012

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.57.    IM GLOBAL, LLC                                   5/15/2018    $131,434.60             TRANSFER TO IM GLOBAL - ORF
         2049 CENTURY PARK EAST                                                                SHARE (50%) OF ROB FRIEDMAN'S
         4TH FLOOR                                                                             SALARY IN FEB, MAR 2018 ($150K)
         LOS ANGELES CA 90067                                                                  PLUS ORF SHARE OF 8020
                                                                                               CONSULTING INVOICE ($19K) LESS
         Relationship to debtor                                                                ORF REIMBURSEMENT OF
                                                                                               INTEGRATION COSTS ($38K)
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.58.    IM GLOBAL, LLC                                   5/11/2018    $35,485.00              TRANSFER TO IM GLOBAL -
         2049 CENTURY PARK EAST                                                                COLLIDE PARTICIPATION PAYMENT
         4TH FLOOR                                                                             DUE TO IM GLOBAL
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.59.    IM GLOBAL, LLC                                   4/13/2018    $57,658.00              TRANSFER TO IM GLOBAL -
         2049 CENTURY PARK EAST                                                                COLLIDE PARTICIPATION PAYMENT
         4TH FLOOR                                                                             DUE TO IM GLOBAL
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.60.    IM GLOBAL, LLC                                   2/21/2018    $678,429.00             TRANSFER TO IM GLOBAL -
         2049 CENTURY PARK EAST                                                                COLLIDE PARTICIPATION PAYMENT
         4TH FLOOR                                                                             DUE TO IM GLOBAL
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.61.    IM GLOBAL, LLC                                   2/16/2018    $612,191.00             TRANSFER TO IM GLOBAL -
         2049 CENTURY PARK EAST                                                                HAUNTED HOUSE PARTICIPATION
         4TH FLOOR                                                                             PAYMENT DUE TO IM GLOBAL
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.62.    IM GLOBAL, LLC                                   2/2/2018     $77,326.14              TRANSFER TO IM GLOBAL - ORF
         2049 CENTURY PARK EAST                                                                SHARE (50%) OF ROB FRIEDMAN'S
         4TH FLOOR                                                                             SALARY IN JAN 2018 ($75K) PLUS
         LOS ANGELES CA 90067                                                                  ORF SHARE OF 8020 CONSULTING
                                                                                               INVOICE ($4K) LESS ORF
         Relationship to debtor                                                                REIMBURSEMENT OF INTEGRATION
                                                                                               COSTS ($2K)
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.63.    IM GLOBAL, LLC                                   1/16/2018    $193,411.00             TRANSFER TO IM GLOBAL -
         2049 CENTURY PARK EAST                                                                COLLIDE PARTICIPATION PAYMENT
         4TH FLOOR                                                                             DUE TO IM GLOBAL
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 48
                         Case 18-12012-LSS            Doc 204         Filed 10/23/18       Page 65 of 96
Debtor   Open Road Films, LLC                                                                         Case number (if known) 18-12012

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.64.    IM GLOBAL, LLC                                   12/14/2017 $80,913.33                TRANSFER TO IM GLOBAL - ORF
         2049 CENTURY PARK EAST                                                                SHARE (50%) OF ROB FRIEDMAN'S
         4TH FLOOR                                                                             SALARY IN NOV, DEC 2017 ($150K)
         LOS ANGELES CA 90067                                                                  LESS ORF REIMBURSEMENT OF
                                                                                               INTEGRATION COSTS ($69K)
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.65.    IM GLOBAL, LLC                                   11/20/2017 $163,846.15               TRANSFER TO IM GLOBAL - ORF
         2049 CENTURY PARK EAST                                                                SHARE (50%) OF ROB FRIEDMAN'S
         4TH FLOOR                                                                             SALARY IN AUG, SEPT, OCT 2017
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.66.    OR PRODUCTIONS, LLC                              6/11/2018    $162,688.78             TRANSFER TO MAKE PAYMENT TO
         2049 CENTURY PARK EAST                                                                WRITERS FOR THE DEVELOPMENT
         4TH FLOOR                                                                             OF AN UNTITLED CHRISTMAS
         LOS ANGELES CA 90067                                                                  PROJECT
         Relationship to debtor
         DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.67.    TANG MEDIA PARTNERS, LLC                         9/5/2018     $8,775.34               TRANSFER TO TMP - SEPTEMBER
         2049 CENTURY PARK EAST                                                                HEALTH INSURANCE (2 OF 2)
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.68.    TANG MEDIA PARTNERS, LLC                         9/4/2018     $26,648.18              TRANSFER TO TMP - SEPTEMBER
         2049 CENTURY PARK EAST                                                                HEALTH INSURANCE (1 OF 2)
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.69.    TANG MEDIA PARTNERS, LLC                         8/31/2018    $81,477.36              TRANSFER TO TMP - AUGUST
         2049 CENTURY PARK EAST                                                                HEALTH INSURANCE
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.70.    TANG MEDIA PARTNERS, LLC                         8/9/2018     $3,464.41               TRANSFER TO TMP - FUND FSA
         2049 CENTURY PARK EAST                                                                (7/23-8/3 PAYROLL)
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 49
                         Case 18-12012-LSS            Doc 204         Filed 10/23/18       Page 66 of 96
Debtor   Open Road Films, LLC                                                                         Case number (if known) 18-12012

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.71.    TANG MEDIA PARTNERS, LLC                         7/25/2018    $3,464.41               TRANSFER TO TMP - FUND FSA (7/9-
         2049 CENTURY PARK EAST                                                                7/20 PAYROLL)
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.72.    TANG MEDIA PARTNERS, LLC                         7/11/2018    $3,464.41               TRANSFER TO TMP - FUND FSA
         2049 CENTURY PARK EAST                                                                (6/25-7/6 PAYROLL)
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.73.    TANG MEDIA PARTNERS, LLC                         6/25/2018    $3,200.00               TRANSFER TO TMP - FUND FSA
         2049 CENTURY PARK EAST                                                                (6/11-6/22 PAYROLL)
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.74.    TANG MEDIA PARTNERS, LLC                         6/14/2018    $4,559.82               TRANSFER TO TMP - FUND FSA
         2049 CENTURY PARK EAST                                                                (5/28-6/8 PAYROLL)
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.75.    TANG MEDIA PARTNERS, LLC                         4/5/2018     $2,917.38               TRANSFER TO TMP - FUND FSA
         2049 CENTURY PARK EAST                                                                (2/19-3/2, 3/5-3/16, 3/19-3/30
         4TH FLOOR                                                                             PERIODS)
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.76.    TANG MEDIA PARTNERS, LLC                         2/28/2018    $1,708.44               TRANSFER TO TMP - FUND FSA
         2049 CENTURY PARK EAST                                                                (1/22-2/2, 2/5-2/16 PERIODS)
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.77.    TANG MEDIA PARTNERS, LLC                         2/7/2018     $2,500,000.00           TRANSFER TO TMP - TEMP LOAN
         2049 CENTURY PARK EAST                                                                REPAYMENT
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         NON-DEBTOR AFFILIATE

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 50
                         Case 18-12012-LSS            Doc 204         Filed 10/23/18       Page 67 of 96
Debtor   Open Road Films, LLC                                                                         Case number (if known) 18-12012

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.78.    TOM ORTENBERG                                    12/29/2017 $20,203.66                PAYROLL
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF EXECUTIVE OFFICER

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.79.    TOM ORTENBERG                                    12/29/2017 $1,064,960.00             SEVERANCE, BONUS, LONG TERM
         2049 CENTURY PARK EAST                                                                INCENTIVE PROGRAM
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF EXECUTIVE OFFICER

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.80.    TOM ORTENBERG                                    12/21/2017 $40,407.31                PAYROLL
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF EXECUTIVE OFFICER

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.81.    TOM ORTENBERG                                    12/7/2017    $40,407.31              PAYROLL
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF EXECUTIVE OFFICER

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.82.    TOM ORTENBERG                                    11/22/2017 $40,407.31                PAYROLL
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF EXECUTIVE OFFICER

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.83.    TOM ORTENBERG                                    11/9/2017    $40,407.31              PAYROLL
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF EXECUTIVE OFFICER

         Insider’s name and address                       Dates        Total amount or value   Reasons for payment or transfer

4.84.    TOM ORTENBERG                                    10/26/2017 $40,407.31                PAYROLL
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067
         Relationship to debtor
         CHIEF EXECUTIVE OFFICER

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 51
                               Case 18-12012-LSS                  Doc 204          Filed 10/23/18            Page 68 of 96
Debtor       Open Road Films, LLC                                                                                         Case number (if known) 18-12012

            Insider’s name and address                                 Dates         Total amount or value       Reasons for payment or transfer

4.85.       TOM ORTENBERG                                              10/12/2017 $40,407.31                     PAYROLL
            2049 CENTURY PARK EAST
            4TH FLOOR
            LOS ANGELES CA 90067
            Relationship to debtor
            CHIEF EXECUTIVE OFFICER

            Insider’s name and address                                 Dates         Total amount or value       Reasons for payment or transfer

4.86.       TOM ORTENBERG                                              9/28/2017     $40,407.31                  PAYROLL
            2049 CENTURY PARK EAST
            4TH FLOOR
            LOS ANGELES CA 90067
            Relationship to debtor
            CHIEF EXECUTIVE OFFICER

            Insider’s name and address                                 Dates         Total amount or value       Reasons for payment or transfer

4.87.       TOM ORTENBERG                                              9/14/2017     $40,407.31                  PAYROLL
            2049 CENTURY PARK EAST
            4TH FLOOR
            LOS ANGELES CA 90067
            Relationship to debtor
            CHIEF EXECUTIVE OFFICER


1
    INCLUDED OUT OF AN ABUNDANCE OF CAUTION DUE TO SAME LAST NAME AS TOM ORTENBERG




5. Repossessions, foreclosures, and returns
       List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed
       by a creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property
       listed in line 6.

       þ None
         Creditor’s name and address                          Description of the property                         Date                   Value of property

5.1.     _____________________________________                _____________________________________               ________________ $______________
         _____________________________________
         _____________________________________
         _____________________________________




6. Setoffs
       List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
       account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
       debtor owed a debt.

       ¨ None
         Creditor’s name and address                  Description of the action creditor took                     Date action was        Amount
                                                                                                                  taken

6.1.     UNIVERSAL PICTURES                           RECOUPMENT OF ADVANCED AMOUNTS                              8/20/2018              $836,125.00
         100 UNIVERSAL CITY PLAZA                     AGAINST AR
         UNIVERSAL CITY CA 91608

                                                      Last 4 digits of account number: XXXX–__________
Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           Page 52
                              Case 18-12012-LSS                 Doc 204          Filed 10/23/18           Page 69 of 96
Debtor      Open Road Films, LLC                                                                                      Case number (if known) 18-12012



 Part 3:       Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
       involved in any capacity—within 1 year before filing this case.

       ¨ None
         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.1.     BANK LEUMI, USA V OPEN ROAD             BREACH OF CONTRACT                      UNITED STATES DISTRICT COURT                þ Pending
         FILMS, LLC; GLOBAL ROAD                                                         FOR THE CENTRAL DISTRICT OF
         ENTERTAINMENT, LLC; TANG                                                        CALIFORNIA, WESTERN DIVISION                ¨ On appeal
         MEDIA PARTNERS, LLC                                                             FIRST STREET COURTHOUSE
                                                                                         350 W. 1ST STREET
                                                                                                                                     ¨ Concluded
         Case number                                                                     COURTROOM 10A, 10TH FLOOR
                                                                                         LOS ANGELES CA 90012
         2:18-CV-7573-SVW

         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.2.     DUTCHER V. BOLD FILMS, LP               COPYRIGHT INFRINGEMENT                  UNITED STATES DISTRICT COURT                þ Pending
                                                                                         FOR THE DISTRICT OF UTAH
         Case number                                                                     351 SOUTH WEST TEMPLE                       ¨ On appeal
         2:15-CV-00110-DB
                                                                                         SALT LAKE CITY UT 84101                     ¨ Concluded
         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.3.     JOSHUA DEUTSCH V. OPEN                  EMPLOYMENT ARBITRATION                  JAMS                                        þ Pending
         ROAD FILMS, LLC                                                                 1925 CENTURY PARK EAST
                                                                                         SUITE 1400                                  ¨ On appeal
         Case number                                                                     LOS ANGELES CA 90067                        ¨ Concluded
         JAMS: 1220058194

         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.4.     SCHWARTZ V. OPEN ROAD                   EMPLOYMENT ARBITRATION                  ADR SERVICES, INC.                          þ Pending
                                                                                         1900 AVENUE OF THE STARS
         Case number                                                                     SUITE 200                                   ¨ On appeal
         ADRS: 18-3876-MDM
                                                                                         LOS ANGELES CA 90067                        ¨ Concluded
         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.5.     SOUS CHEF, LLC V. OPEN ROAD             BREACH OF CONTRACT                      JAMS                                        þ Pending
         FILMS, LLC                                                                      1925 CENTURY PARK EAST
                                                                                         SUITE 1400                                  ¨ On appeal
         Case number                                                                     LOS ANGELES CA 90067                        ¨ Concluded
         JAMS: 1460004689




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 53
                              Case 18-12012-LSS                  Doc 204         Filed 10/23/18           Page 70 of 96
Debtor      Open Road Films, LLC                                                                                       Case number (if known) 18-12012




8. Assignments and receivership
       List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
       hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       þ None
         Custodian's name and address                     Description of the property                     Value

8.1.     ___________________________________              ___________________________________             $_________________________________
         ___________________________________
         ___________________________________              Case title                                      Court name and address
         ___________________________________
                                                          ___________________________________             ___________________________________
                                                                                                          ___________________________________
                                                          Case number                                     ___________________________________
                                                                                                          ___________________________________
                                                          ___________________________________
                                                          Date of order or assignment
                                                          ___________________________________




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 54
                           Case 18-12012-LSS            Doc 204        Filed 10/23/18           Page 71 of 96
Debtor     Open Road Films, LLC                                                                          Case number (if known) 18-12012



 Part 4:     Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
   aggregate value of the gifts to that recipient is less than $1,000.
       ¨ None
        Recipient’s name and address                Description of the gifts or contributions      Dates given       Value

9.1.    AMERICAN JEWISH COMMITTEE                   CASH                                           10/27/2016        $5,000.00
        11766 WILSHIRE BLVD
        STE 800
        LOS ANGELES CA 90035
        Recipient’s relationship to debtor
        _____________________________________

        Recipient’s name and address                Description of the gifts or contributions      Dates given       Value

9.2.    ENTERTAINMENT MARKETING, INC., DBA          CASH                                           9/19/2017         $1,000.00
        GENEVA CONVENTION
        W168 N8936 APPLETON AVE
        MENOMONEE FALLS WI 53051
        Recipient’s relationship to debtor
        _____________________________________

        Recipient’s name and address                Description of the gifts or contributions      Dates given       Value

9.3.    LOS ANGELES POLICE FOUNDATION               CASH                                           10/10/2016        $5,000.00
        633 W 5TH ST
        STE 1210
        LOS ANGELES CA 90071
        Recipient’s relationship to debtor
        _____________________________________

        Recipient’s name and address                Description of the gifts or contributions      Dates given       Value

9.4.    OPTIONS FOR LIFE FOUNDATION                 CASH                                           6/27/2018         $4,000.00
        23801 CALABASAS RD
        STE 1017
        CALABASAS CA 91302
        Recipient’s relationship to debtor
        _____________________________________

        Recipient’s name and address                Description of the gifts or contributions      Dates given       Value

9.5.    THE ACLU FOUNDATION OF SOUTHERN             CASH                                           10/7/2016         $5,000.00
        CALIFORNIA
        1313 W 8TH ST
        LOS ANGELES CA 90017
        Recipient’s relationship to debtor
        _____________________________________

        Recipient’s name and address                Description of the gifts or contributions      Dates given       Value

9.6.    THE ACLU FOUNDATION OF SOUTHERN             CASH                                           5/30/2017         $3,000.00
        CALIFORNIA
        1313 W 8TH ST
        LOS ANGELES CA 90017
        Recipient’s relationship to debtor
        _____________________________________



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 55
                           Case 18-12012-LSS            Doc 204        Filed 10/23/18            Page 72 of 96
Debtor     Open Road Films, LLC                                                                           Case number (if known) 18-12012

        Recipient’s name and address                Description of the gifts or contributions       Dates given       Value

9.7.    THE ACLU FOUNDATION OF SOUTHERN             CASH                                            6/30/2017         $1,000.00
        CALIFORNIA
        1313 W 8TH ST
        LOS ANGELES CA 90017
        Recipient’s relationship to debtor
        _____________________________________

        Recipient’s name and address                Description of the gifts or contributions       Dates given       Value

9.8.    THE ACLU FOUNDATION OF SOUTHERN             CASH                                            10/31/2017        $15,000.00
        CALIFORNIA
        1313 W 8TH ST
        LOS ANGELES CA 90017
        Recipient’s relationship to debtor
        _____________________________________

        Recipient’s name and address                Description of the gifts or contributions       Dates given       Value

9.9.    THE MOTION PICTURE CLUB FOUNDATION          CASH                                            11/20/2017        $1,425.00
        PO BOX 970
        NEW YORK NY 10185
        Recipient’s relationship to debtor
        _____________________________________

         Recipient’s name and address                Description of the gifts or contributions      Dates given       Value

9.10.    THE MOTION PICTURE CLUB                     CASH                                           6/28/2018         $1,475.00
         FOUNDATION
         PO BOX 970
         NEW YORK NY 10185
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address                Description of the gifts or contributions      Dates given       Value

9.11.    TRI-STATE INDEPENDENT THEATRE               CASH                                           2/21/2017         $250.00
         OWNERS ASSOC.
         PO BOX 679
         MURRAY KY 42071
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address                Description of the gifts or contributions      Dates given       Value

9.12.    TRI-STATE INDEPENDENT THEATRE               CASH                                           2/21/2018         $1,500.00
         OWNERS ASSOC.
         PO BOX 679
         MURRAY KY 42071
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address                Description of the gifts or contributions      Dates given       Value

9.13.    VARIETY BOYS & GIRLS CLUB                   CASH                                           2/21/2018         $500.00
         2530 CINCINNATI ST
         LOS ANGELES CA 90033
         Recipient’s relationship to debtor
         _____________________________________



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 56
                          Case 18-12012-LSS            Doc 204        Filed 10/23/18            Page 73 of 96
Debtor    Open Road Films, LLC                                                                           Case number (if known) 18-12012

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.14.    VARIETY BOYS & GIRLS CLUB                  CASH                                           7/2/2018          $1,500.00
         2530 CINCINNATI ST
         LOS ANGELES CA 90033
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.15.    VARIETY, THE CHILDREN'S CHARITY OF         CASH                                           9/14/2016         $2,000.00
         SOUTHERN CALIFORNIA
         4601 WILSHIRE BLVD
         STE 260
         LOS ANGELES CA 90010
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.16.    VARIETY, THE CHILDREN'S CHARITY OF         CASH                                           10/26/2016        $2,000.00
         SOUTHERN CALIFORNIA
         4601 WILSHIRE BLVD
         STE 260
         LOS ANGELES CA 90010
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.17.    VARIETY, THE CHILDREN'S CHARITY OF         CASH                                           2/28/2017         $210.00
         SOUTHERN CALIFORNIA
         4601 WILSHIRE BLVD
         STE 260
         LOS ANGELES CA 90010
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.18.    VARIETY, THE CHILDREN'S CHARITY OF         CASH                                           3/17/2017         $750.00
         SOUTHERN CALIFORNIA
         4601 WILSHIRE BLVD
         STE 260
         LOS ANGELES CA 90010
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.19.    VARIETY, THE CHILDREN'S CHARITY OF         CASH                                           6/13/2017         $2,000.00
         SOUTHERN CALIFORNIA
         4601 WILSHIRE BLVD
         STE 260
         LOS ANGELES CA 90010
         Recipient’s relationship to debtor
         _____________________________________




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 57
                          Case 18-12012-LSS            Doc 204        Filed 10/23/18            Page 74 of 96
Debtor    Open Road Films, LLC                                                                           Case number (if known) 18-12012

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.20.    VARIETY, THE CHILDREN'S CHARITY OF         CASH                                           9/30/2017         $1,500.00
         SOUTHERN CALIFORNIA
         4601 WILSHIRE BLVD
         STE 260
         LOS ANGELES CA 90010
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.21.    VARIETY, THE CHILDREN'S CHARITY OF         CASH                                           10/1/2017         $40.00
         SOUTHERN CALIFORNIA
         4601 WILSHIRE BLVD
         STE 260
         LOS ANGELES CA 90010
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.22.    VARIETY, THE CHILDREN'S CHARITY OF         CASH                                           10/16/2017        $100.00
         SOUTHERN CALIFORNIA
         4601 WILSHIRE BLVD
         STE 260
         LOS ANGELES CA 90010
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.23.    VARIETY, THE CHILDREN'S CHARITY OF         CASH                                           11/9/2017         $2,000.00
         SOUTHERN CALIFORNIA
         4601 WILSHIRE BLVD
         STE 260
         LOS ANGELES CA 90010
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.24.    VARIETY, THE CHILDREN'S CHARITY OF         CASH                                           11/17/2017        $500.00
         SOUTHERN CALIFORNIA
         4601 WILSHIRE BLVD
         STE 260
         LOS ANGELES CA 90010
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.25.    VARIETY, THE CHILDREN'S CHARITY OF         CASH                                           11/30/2017        $2,000.00
         SOUTHERN CALIFORNIA
         4601 WILSHIRE BLVD
         STE 260
         LOS ANGELES CA 90010
         Recipient’s relationship to debtor
         _____________________________________




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 58
                          Case 18-12012-LSS            Doc 204        Filed 10/23/18            Page 75 of 96
Debtor    Open Road Films, LLC                                                                           Case number (if known) 18-12012

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.26.    VARIETY, THE CHILDREN'S CHARITY OF         CASH                                           7/12/2018         $575.00
         SOUTHERN CALIFORNIA
         4601 WILSHIRE BLVD
         STE 260
         LOS ANGELES CA 90010
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.27.    VARIETY, THE CHILDREN'S CHARITY OF         CASH                                           7/18/2017         $1,000.00
         TEXAS
         5555 N LAMAR BLVD
         STE K113
         AUSTIN TX 78751
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.28.    WILL ROGERS MOTION PICTURE                 CASH                                           3/9/2017          $1,000.00
         PIONEERS FOUNDATION
         10045 RIVERSIDE DR
         3RD FLR
         TOLUCA LAKE CA 91602
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.29.    WILL ROGERS MOTION PICTURE                 CASH                                           3/17/2017         $100.00
         PIONEERS FOUNDATION
         10045 RIVERSIDE DR
         3RD FLR
         TOLUCA LAKE CA 91602
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.30.    WILL ROGERS MOTION PICTURE                 CASH                                           11/14/2017        $1,500.00
         PIONEERS FOUNDATION
         10045 RIVERSIDE DR
         3RD FLR
         TOLUCA LAKE CA 91602
         Recipient’s relationship to debtor
         _____________________________________

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.31.    WILL ROGERS MOTION PICTURE                 CASH                                           3/31/2018         $1,500.00
         PIONEERS FOUNDATION
         10045 RIVERSIDE DR
         3RD FLR
         TOLUCA LAKE CA 91602
         Recipient’s relationship to debtor
         _____________________________________




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 59
                          Case 18-12012-LSS            Doc 204        Filed 10/23/18            Page 76 of 96
Debtor    Open Road Films, LLC                                                                           Case number (if known) 18-12012

         Recipient’s name and address               Description of the gifts or contributions      Dates given       Value

9.32.    WILL ROGERS MOTION PICTURE                 CASH                                           6/1/2018          $2,000.00
         PIONEERS FOUNDATION
         10045 RIVERSIDE DR
         3RD FLR
         TOLUCA LAKE CA 91602
         Recipient’s relationship to debtor
         _____________________________________




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 60
                          Case 18-12012-LSS            Doc 204         Filed 10/23/18          Page 77 of 96
Debtor     Open Road Films, LLC                                                                             Case number (if known) 18-12012



 Part 5:     Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.
    þ None
         Description of the property lost and how   Amount of payments received for the loss          Date of loss      Value of property
         the loss occurred                                                                                              lost
                                                    If you have received payments to cover the
                                                    loss, for example, from insurance, government
                                                    compensation, or tort liability, list the total
                                                    received.
                                                    List unpaid claims on Official Form 106A/B
                                                    (Schedule A/B: Assets – Real and Personal
                                                    Property).
10.1.    _____________________________________      $___________________________________              _______________ $_____________




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            Page 61
                           Case 18-12012-LSS                 Doc 204          Filed 10/23/18           Page 78 of 96
Debtor     Open Road Films, LLC                                                                                     Case number (if known) 18-12012



 Part 6:     Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
    the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
    seeking bankruptcy relief, or filing a bankruptcy case.

    ¨ None
         Who was paid or who received the                 If not money, describe any property               Dates                 Total amount or
         transfer?                                        transferred                                                             value

11.1.    BANK OF AMERICA, N.A (FOR THE                    _____________________________________             8/27/2018             $400,000.00
         BENEFIT OF PAUL HASTING LLP AND
         BERKELEY RESEARCH GROUP, LLC)
         Address
         2000 CLAYTON RD
         CONCORD CA 94520-2425
         Email or website address
         _____________________________________
         Who made the payment, if not debtor?
         _____________________________________

         Who was paid or who received the                 If not money, describe any property               Dates                 Total amount or
         transfer?                                        transferred                                                             value

11.2.    DONLIN, RECANO & COMPANY, INC.                   _____________________________________             8/30/2018             $75,000.00
         Address
         6201 15TH AVENUE
         BROOKLYN NY 11219
         Email or website address
         WWW.DONLINRECANO.COM
         Who made the payment, if not debtor?
         _____________________________________

         Who was paid or who received the                 If not money, describe any property               Dates                 Total amount or
         transfer?                                        transferred                                                             value

11.3.    FTI CONSULTING, INC.                             _____________________________________             9/4/2018              $250,000.00
         Address
         350 S. GRAND AVE
         SUITE 3000
         LOS ANGELES CA 90071
         Email or website address
         WWW.FTICONSULTING.COM
         Who made the payment, if not debtor?
         _____________________________________




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 62
                         Case 18-12012-LSS            Doc 204       Filed 10/23/18       Page 79 of 96
Debtor    Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Who was paid or who received the          If not money, describe any property       Dates               Total amount or
         transfer?                                 transferred                                                   value

11.4.    FTI CONSULTING, INC.                      _____________________________________     9/4/2018            $125,000.00
         Address
         350 S. GRAND AVE
         SUITE 3000
         LOS ANGELES CA 90071
         Email or website address
         WWW.FTICONSULTING.COM
         Who made the payment, if not debtor?
         _____________________________________

         Who was paid or who received the          If not money, describe any property       Dates               Total amount or
         transfer?                                 transferred                                                   value

11.5.    FTI CONSULTING, INC.                      _____________________________________     8/30/2018           $217,190.00
         Address
         350 S. GRAND AVE
         SUITE 3000
         LOS ANGELES CA 90071
         Email or website address
         WWW.FTICONSULTING.COM
         Who made the payment, if not debtor?
         _____________________________________

         Who was paid or who received the          If not money, describe any property       Dates               Total amount or
         transfer?                                 transferred                                                   value

11.6.    FTI CONSULTING, INC.                      _____________________________________     8/24/2018           $146,777.30
         Address
         350 S. GRAND AVE
         SUITE 3000
         LOS ANGELES CA 90071
         Email or website address
         WWW.FTICONSULTING.COM
         Who made the payment, if not debtor?
         _____________________________________

         Who was paid or who received the          If not money, describe any property       Dates               Total amount or
         transfer?                                 transferred                                                   value

11.7.    FTI CONSULTING, INC.                      _____________________________________     8/15/2018           $129,400.96
         Address
         350 S. GRAND AVE
         SUITE 3000
         LOS ANGELES CA 90071
         Email or website address
         WWW.FTICONSULTING.COM
         Who made the payment, if not debtor?
         _____________________________________




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 63
                         Case 18-12012-LSS            Doc 204       Filed 10/23/18        Page 80 of 96
Debtor    Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Who was paid or who received the          If not money, describe any property       Dates               Total amount or
         transfer?                                 transferred                                                   value

11.8.    FTI CONSULTING, INC.                      _____________________________________     8/15/2018           $128,750.00
         Address
         350 S. GRAND AVE
         SUITE 3000
         LOS ANGELES CA 90071
         Email or website address
         WWW.FTICONSULTING.COM
         Who made the payment, if not debtor?
         _____________________________________

         Who was paid or who received the          If not money, describe any property       Dates               Total amount or
         transfer?                                 transferred                                                   value

11.9.    FTI CONSULTING, INC.                      _____________________________________     8/6/2018            $250,000.00
         Address
         350 S. GRAND AVE
         SUITE 3000
         LOS ANGELES CA 90071
         Email or website address
         WWW.FTICONSULTING.COM
         Who made the payment, if not debtor?
         _____________________________________

          Who was paid or who received the          If not money, describe any property      Dates               Total amount or
          transfer?                                 transferred                                                  value

11.10.    KLEE, TUCHIN, BOGDANOFF & STERN,          ____________________________________     9/4/2018            $300,000.00
          LLP
          Address
          1999 AVENUE OF THE STARS
          39TH FLOOR
          LOS ANGELES CA 90067
          Email or website address
          WWW.KTBSLAW.COM
          Who made the payment, if not debtor?
          ____________________________________

          Who was paid or who received the          If not money, describe any property      Dates               Total amount or
          transfer?                                 transferred                                                  value

11.11.    KLEE, TUCHIN, BOGDANOFF & STERN,          ____________________________________     8/17/2018           $150,000.00
          LLP
          Address
          1999 AVENUE OF THE STARS
          39TH FLOOR
          LOS ANGELES CA 90067
          Email or website address
          WWW.KTBSLAW.COM
          Who made the payment, if not debtor?
          ____________________________________


Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 64
                        Case 18-12012-LSS            Doc 204       Filed 10/23/18        Page 81 of 96
Debtor   Open Road Films, LLC                                                                       Case number (if known) 18-12012

         Who was paid or who received the          If not money, describe any property      Dates               Total amount or
         transfer?                                 transferred                                                  value

11.12.   KLEE, TUCHIN, BOGDANOFF & STERN,          ____________________________________     8/15/2018           $180,000.00
         LLP
         Address
         1999 AVENUE OF THE STARS
         39TH FLOOR
         LOS ANGELES CA 90067
         Email or website address
         WWW.KTBSLAW.COM
         Who made the payment, if not debtor?
         ____________________________________

         Who was paid or who received the          If not money, describe any property      Dates               Total amount or
         transfer?                                 transferred                                                  value

11.13.   KLEE, TUCHIN, BOGDANOFF & STERN,          ____________________________________     7/31/2018           $125,000.00
         LLP
         Address
         1999 AVENUE OF THE STARS
         39TH FLOOR
         LOS ANGELES CA 90067
         Email or website address
         WWW.KTBSLAW.COM
         Who made the payment, if not debtor?
         ____________________________________

         Who was paid or who received the          If not money, describe any property      Dates               Total amount or
         transfer?                                 transferred                                                  value

11.14.   YOUNG CONAWAY STARGATT & TAYLOR,          ____________________________________     9/4/2018            $50,000.00
         LLP
         Address
         1000 NORTH KING STREET
         WILMINGTON DE 19801
         Email or website address
         WWW.YOUNGCONAWAY.COM
         Who made the payment, if not debtor?
         ____________________________________

         Who was paid or who received the          If not money, describe any property      Dates               Total amount or
         transfer?                                 transferred                                                  value

11.15.   YOUNG CONAWAY STARGATT & TAYLOR,          ____________________________________     8/31/2018           $100,000.00
         LLP
         Address
         1000 NORTH KING STREET
         WILMINGTON DE 19801
         Email or website address
         WWW.YOUNGCONAWAY.COM
         Who made the payment, if not debtor?
         ____________________________________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 65
                             Case 18-12012-LSS                 Doc 204          Filed 10/23/18           Page 82 of 96
Debtor     Open Road Films, LLC                                                                                       Case number (if known) 18-12012




12. Self-settled trusts of which the debtor is a beneficiary
      List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of
      this case to a self-settled trust or similar device.
      Do not include transfers already listed on this statement.

      þ None
          Name of trust or device                           Describe any property transferred                  Dates transfers      Total amount or
                                                                                                               were made            value

12.1.     _____________________________________             _____________________________________              _______________ $_____________
          Trustee
          _____________________________________
          _____________________________________
          _____________________________________
          _____________________________________




13. Transfers not already listed on this statement
      List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the
      debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
      financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
      statement.

      ¨ None
           Who received transfer?                            Description of property transferred or            Date transfer        Total amount or
                                                             payments received or debts paid in                was made             value
                                                             exchange

13.1.1     2.9 FILM DISTRIBUTION LTD.                        DISTRIBUTION RIGHTS TO FILM,                      8/30/2018            UNDETERMINED
                                                             "PLAYMOBIL - THE MISSING PIECE"
           Address
           FIELDFISHER RIVERBANK HOUSE
           2 SWAN LN
           LONDON EC4R 3TT
           UNITED KINGDOM
           Relationship to debtor
           CONTRACT COUNTERPARTY

           Who received transfer?                            Description of property transferred or            Date transfer        Total amount or
                                                             payments received or debts paid in                was made             value
                                                             exchange

13.2.      CONSTANTIN FILM VERLEIH GMBH                      DISTRIBUTION RIGHTS TO FILM, "THE                 8/28/2018            UNDETERMINED
                                                             SILENCE"
           Address
           FEILITZSCHSTRASSE 6
           MUNICH D-80802
           GERMANY
           Relationship to debtor
           CONTRACT COUNTERPARTY


1
    REFER TO GLOBAL NOTES




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 66
                          Case 18-12012-LSS                 Doc 204         Filed 10/23/18           Page 83 of 96
Debtor     Open Road Films, LLC                                                                                  Case number (if known) 18-12012



 Part 7:     Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

    ¨ Does not apply
         Address                                                                                   Dates of occupancy

14.1.    12301 WILSHIRE BLVD.                                                                      From 6/1/2011 To 4/20/2018
         SUITE 600
         LOS ANGELES CA 90049




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                Page 67
                           Case 18-12012-LSS                  Doc 204           Filed 10/23/18            Page 84 of 96
Debtor     Open Road Films, LLC                                                                                    Case number (if known) 18-12012



 Part 8:     Healthcare Bankruptcies

15. Healthcare bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    — diagnosing or treating injury, deformity, or disease, or
    — providing any surgical, psychiatric, drug treatment, or obstetric care?

    þ No. Go to Part 9.
    ¨ Yes. Fill in the information below.
         Facility name and address                 Nature of the business operation, including type of             If debtor provides meals and
                                                   services the debtor provides                                    housing, number of patients
                                                                                                                   in debtor’s care

15.1.    _______________________________           _______________________________________________                 __________________________
         _______________________________
         _______________________________           Location where patient records are maintained (if               How are records kept?
         _______________________________           different from facility address). If electronic, identify any
                                                   service provider                                                Check all that apply:

                                                   _______________________________________________                 ¨ Electronically
                                                   _______________________________________________
                                                   _______________________________________________
                                                                                                                   ¨ Paper
                                                   _______________________________________________




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   Page 68
                              Case 18-12012-LSS                Doc 204          Filed 10/23/18    Page 85 of 96
Debtor        Open Road Films, LLC                                                                           Case number (if known) 18-12012



    Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?
      þ No
      ¨ Yes. State the nature of the information collected and retained. _______________________________________________________
                Does the debtor have a privacy policy about that information?

                ¨ No
                ¨ Yes


17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b)
    or other pension or profit-sharing plan made available by the debtor as an employee benefit?
      ¨ None. Go to Part 10.
      þ Yes. Fill in the information below.
      17.1. Does the debtor serve as plan administrator?

          ¨ No
          þ Yes. Fill in below.
              Name of plan                                                                  Employer identification number of the plan

              OPEN ROAD FILMS 401(K) PLAN                                                 EIN: XX-XXXXXXX

          Has the plan been terminated?

          ¨ No
          þ Yes
1
    SEE GLOBAL NOTES




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 69
                            Case 18-12012-LSS                  Doc 204          Filed 10/23/18            Page 86 of 96
Debtor    Open Road Films, LLC                                                                                         Case number (if known) 18-12012



 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

    þ None
         Financial institution name and             Last 4 digits of account      Type of account                Date account          Last balance
         address                                    number                                                       was closed, sold,     before closing
                                                                                                                 moved, or             or transfer
                                                                                                                 transferred

18.1.    _______________________________            XXX-__________                ¨ Checking                     _______________ $____________
         _______________________________
         _______________________________                                          ¨ Savings
         _______________________________                                          ¨ Money market
                                                                                  ¨ Brokerage
                                                                                  ¨ Other ____________


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

    þ None
         Depository institution name and           Name and address of anyone with            Description of the contents              Does debtor
         address                                   access to it                                                                        still have it?

19.1.    ______________________________            ______________________________             _____________________________            ¨ No
         ______________________________            ______________________________
         ______________________________            ______________________________                                                      ¨ Yes
         ______________________________            ______________________________




20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

    ¨ None
         Depository institution name and           Name and address of anyone with            Description of the contents              Does debtor
         address                                   access to it                                                                        still have it?

20.1.    CINEVIZION, LLC                           AVI ABIKZER                                MOVIE PRINTS PROVIDED TO                 ¨ No
         5300 MELROSE AVE, SUITE B210              2049 CENTURY PARK EAST 4TH FL              THEATERS
         LOS ANGELES CA 90038                      LOS ANGELES CA 90067                                                                þ Yes
         Depository institution name and           Name and address of anyone with            Description of the contents              Does debtor
         address                                   access to it                                                                        still have it?

20.2.    CO3 LOS ANGELES                           RICHARD JORDAN                             ARCHIVE MASTERS (DPX, DCDM,              ¨ No
         3401 EXPOSITION BLVD                      2049 CENTURY PARK EAST 4TH FL              LTO)
         SANTA MONICA CA 90404                     LOS ANGELES CA 90067                                                                þ Yes



Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            Page 70
                         Case 18-12012-LSS            Doc 204      Filed 10/23/18        Page 87 of 96
Debtor    Open Road Films, LLC                                                                      Case number (if known) 18-12012

         Depository institution name and    Name and address of anyone with    Description of the contents       Does debtor
         address                            access to it                                                         still have it?

20.3.    CO3 NEW YORK                       RICHARD JORDAN                     ARCHIVE MASTERS (DPX, DCDM,       ¨ No
         435 HUDSON STREET, 9TH FLOOR       2049 CENTURY PARK EAST 4TH FL      LTO)
         NEW YORK NY 10014                  LOS ANGELES CA 90067                                                 þ Yes
         Depository institution name and    Name and address of anyone with    Description of the contents       Does debtor
         address                            access to it                                                         still have it?

20.4.    DELUXE LA                          RICHARD JORDAN                     ARCHIVE MASTERS (DPX, DCDM,       ¨ No
         2130 N HOLLYWOOD WAY               2049 CENTURY PARK EAST 4TH FL      LTO), AUDIO MASTER, LATIN
         BURBANK CA 91505                   LOS ANGELES CA 90067               AMERICAN SPANISH SUBTITLES,       þ Yes
                                                                               NARRATIVE DESCRIPTION

         Depository institution name and    Name and address of anyone with    Description of the contents       Does debtor
         address                            access to it                                                         still have it?

20.5.    FILMTRACK, INC.                    RICHARD JORDAN                     HOSTED SYSTEM OF RECORD           ¨ No
         12001 VENTURA PL STE 500           2049 CENTURY PARK EAST 4TH FL      FOR ACQUISITION CONTRACT
         STUDIO CITY CA 91604               LOS ANGELES CA 90067               AND SALES CONTRACTS FOR           þ Yes
                                                                               ALL IP – IT ALSO SERVES AS THE
                                                                               AR INVOICING FOR SALES
                                                                               RELATED ACTIVITIES

         Depository institution name and    Name and address of anyone with    Description of the contents       Does debtor
         address                            access to it                                                         still have it?

20.6.    FOTOKEM                            RICHARD JORDAN                     ARCHIVE MASTERS (DPX, DCDM,       ¨ No
         2801 W ALAMEDA AVE                 2049 CENTURY PARK EAST 4TH FL      LTO), 35MM FILM FORMAT
         BURBANK CA 91505                   LOS ANGELES CA 90067                                                 þ Yes
         Depository institution name and    Name and address of anyone with    Description of the contents       Does debtor
         address                            access to it                                                         still have it?

20.7.    IRON MOUNTAIN                      RICHARD JORDAN                     ARCHIVE MASTERS (DPX, DCDM,       ¨ No
         8700 MERCURY LANE                  2049 CENTURY PARK EAST 4TH FL      LTO), 35MM FILM FORMAT
         PICO RIVERA CA 90660               LOS ANGELES CA 90067                                                 þ Yes
         Depository institution name and    Name and address of anyone with    Description of the contents       Does debtor
         address                            access to it                                                         still have it?

20.8.    LIGHT IRON DIGITAL, LLC            RICHARD JORDAN                     LATIN AMERICAN SPANISH            ¨ No
         6381 DE LONGPRE AVE                2049 CENTURY PARK EAST 4TH FL      SUBTITLES
         LOS ANGELES CA 90028               LOS ANGELES CA 90067                                                 þ Yes
         Depository institution name and    Name and address of anyone with    Description of the contents       Does debtor
         address                            access to it                                                         still have it?

20.9.    LIONSGATE                          RICHARD JORDAN                     LATIN AMERICAN SPANISH            ¨ No
         2700 COLORADO AVE                  2049 CENTURY PARK EAST 4TH FL      SUBTITLES
         SANTA MONICA CA 90404              LOS ANGELES CA 90067                                                 þ Yes
          Depository institution name and   Name and address of anyone with    Description of the contents       Does debtor
          address                           access to it                                                         still have it?

20.10.    MOVING IMAGE TECHNOLOGIES         AVI ABIKZER                        SCREENING ROOM EQUIPMENT          ¨ No
          17760 NEWHOPE STREET              2049 CENTURY PARK EAST 4TH
          FOUNTAIN VALLEY CA 92708          FL                                                                   þ Yes
                                            LOS ANGELES CA 90067

          Depository institution name and   Name and address of anyone with    Description of the contents       Does debtor
          address                           access to it                                                         still have it?

20.11.    PARAMOUNT (THE HUB)               RICHARD JORDAN                     LATIN AMERICAN SPANISH            ¨ No
          1438 N. GOWER STREET              2049 CENTURY PARK EAST 4TH         SUBTITLES
          HOLLYWOOD CA 90028                FL                                                                   þ Yes
                                            LOS ANGELES CA 90067




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 71
                        Case 18-12012-LSS            Doc 204      Filed 10/23/18        Page 88 of 96
Debtor   Open Road Films, LLC                                                                      Case number (if known) 18-12012

         Depository institution name and   Name and address of anyone with    Description of the contents       Does debtor
         address                           access to it                                                         still have it?

20.12.   PICTURE HEAD, LLC                 RICHARD JORDAN                     ARCHIVE MASTERS (DPX, DCDM,       ¨ No
         1132 VINE ST                      2049 CENTURY PARK EAST 4TH         LTO), VIDEO MASTER, AUDIO
         LOS ANGELES CA 90038              FL                                 MASTER, LATIN AMERICAN            þ Yes
                                           LOS ANGELES CA 90067               SPANISH SUBTITLES, LATIN
                                                                              AMERICAN SPANISH DUBS, TV
                                                                              SPOTS, TV SPOT AUDIO,
                                                                              ELECTRONIC PRESS KITS

         Depository institution name and   Name and address of anyone with    Description of the contents       Does debtor
         address                           access to it                                                         still have it?

20.13.   PIXELOGIC MEDIA PARTNERS,         RICHARD JORDAN                     HOME ENTERTAINMENT                ¨ No
         LLC                               2049 CENTURY PARK EAST 4TH         MASTER, HDSRS (1.78 AT POST
         4000 W ALAMEDA AVE                FL                                 HASTE AND 2.398) ALONG WITH       þ Yes
         BURBANK CA 91505                  LOS ANGELES CA 90067               CAPTIONS, SUBTITLES AND
                                                                              PACKAGING

         Depository institution name and   Name and address of anyone with    Description of the contents       Does debtor
         address                           access to it                                                         still have it?

20.14.   POINT 360                         RICHARD JORDAN                     ARCHIVE MASTERS (DPX, DCDM,       ¨ No
         1133 N HOLLYWOOD WAY              2049 CENTURY PARK EAST 4TH         LTO)
         BURBANK CA 91505                  FL                                                                   þ Yes
                                           LOS ANGELES CA 90067

         Depository institution name and   Name and address of anyone with    Description of the contents       Does debtor
         address                           access to it                                                         still have it?

20.15.   PXL BROS, LLC                     RICHARD JORDAN                     WEBSITE SOURCE CODE               ¨ No
         849 S BROADWAY STE 602            2049 CENTURY PARK EAST 4TH
         LOS ANGELES CA 90014              FL                                                                   þ Yes
                                           LOS ANGELES CA 90067

         Depository institution name and   Name and address of anyone with    Description of the contents       Does debtor
         address                           access to it                                                         still have it?

20.16.   SELF STORAGE 1                    N/A                                FURNITURE, CUBICLE PANELS,        þ No
         11820 WEST OLYMPIC BLVD                                              POSTERS, PLANTERS, TOYS
         LOS ANGELES CA 90064                                                                                   ¨ Yes
         Depository institution name and   Name and address of anyone with    Description of the contents       Does debtor
         address                           access to it                                                         still have it?

20.17.   SHADIK TECHNOLOGIES               RICHARD JORDAN                     SUPPORT AND DATA STORAGE          ¨ No
         410 NORTH POINSETTIA PL           2049 CENTURY PARK EAST 4TH         (ASSETS AND EMPLOYEE/DEPT
         LOS ANGELES CA 90036              FL                                 FILES)                            þ Yes
                                           LOS ANGELES CA 90067

         Depository institution name and   Name and address of anyone with    Description of the contents       Does debtor
         address                           access to it                                                         still have it?

20.18.   STAMPEDE POST PRODUCTIONS,        RICHARD JORDAN                     ARCHIVE MASTERS (DPX, DCDM,       ¨ No
         INC.                              2049 CENTURY PARK EAST 4TH         LTO), VIDEO MASTER, AUDIO
         816 N HIGHLAND AVE                FL                                 MASTER, LATIN AMERICAN            þ Yes
         LOS ANGELES CA 90038              LOS ANGELES CA 90067               SPANISH SUBTITLES, LATIN
                                                                              AMERICAN SPANISH DUBS,
                                                                              THEATRICAL TRAILER, TRAILER
                                                                              AUDIO, TV SPOTS, TV SPOT
                                                                              AUDIO, ELECTRONIC PRESS
                                                                              KITS

         Depository institution name and   Name and address of anyone with    Description of the contents       Does debtor
         address                           access to it                                                         still have it?

20.19.   TELEPACIFIC CORP DBA TPX          RICHARD JORDAN                     COLO, CIRCUIT, DR BACKUP          ¨ No
         COMMUNICATIONS                    2049 CENTURY PARK EAST 4TH         STORAGE
         PO BOX 509013                     FL                                                                   þ Yes
         SAN DIEGO CA 92150                LOS ANGELES CA 90067


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 72
                        Case 18-12012-LSS            Doc 204      Filed 10/23/18        Page 89 of 96
Debtor   Open Road Films, LLC                                                                      Case number (if known) 18-12012

         Depository institution name and   Name and address of anyone with    Description of the contents       Does debtor
         address                           access to it                                                         still have it?

20.20.   TRAILER PARK, INC.                BROOKE FORD                        ELECTRONIC PRESS KITS             ¨ No
         6922 HOLLYWOOD BLVD., 10TH        2049 CENTURY PARK EAST 4TH
         FLOOR                             FL                                                                   þ Yes
         HOLLYWOOD CA 90028                LOS ANGELES CA 90067

         Depository institution name and   Name and address of anyone with    Description of the contents       Does debtor
         address                           access to it                                                         still have it?

20.21.   UNIVERSAL                         RICHARD JORDAN                     HOME ENTERTAINMENT                ¨ No
         10 UNIVERSAL CITY PLAZA           2049 CENTURY PARK EAST 4TH         PACKAGE
         UNIVERSAL CITY CA 91608           FL                                                                   þ Yes
                                           LOS ANGELES CA 90067

         Depository institution name and   Name and address of anyone with    Description of the contents       Does debtor
         address                           access to it                                                         still have it?

20.22.   VERITAS TECHNOLOGIES, LLC         RICHARD JORDAN                     EMAIL ARCHIVING & DISCOVERY       ¨ No
         500 E MIDDLEFIELLD RD             2049 CENTURY PARK EAST 4TH
         MOUNTAIN VIEW CA 94043            FL                                                                   þ Yes
                                           LOS ANGELES CA 90067

         Depository institution name and   Name and address of anyone with    Description of the contents       Does debtor
         address                           access to it                                                         still have it?

20.23.   VISION MEDIA MANAGEMENT &         BROOKE FORD                        ONE SHEETS, ADDITIONAL MISC       ¨ No
         FULFILLMENT                       2049 CENTURY PARK EAST 4TH         PROMO ITEMS
         29125 AVENUE PAINE                FL                                                                   þ Yes
         VALENCIA CA 91355                 LOS ANGELES CA 90067




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 73
                             Case 18-12012-LSS                 Doc 204          Filed 10/23/18           Page 90 of 96
Debtor     Open Road Films, LLC                                                                                      Case number (if known) 18-12012



    Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
      List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
      trust. Do not list leased or rented property.

      ¨ None
           Owner’s name and address                          Location of the property           Description of the property         Value

21.1.      ALL I SEE PARTNERS 2015 L.P.                      C/O BANK OF AMERICA,               RESTRICTED CASH (ACCT:              $143,472.41
           9200 SUNSET BLVD                                  ATTN: ANDRE BATALLER               0179)
           STE 1200                                          2000 CLAYTON RD
           WEST HOLLYWOOD CA 90069                           CONCORD CA 94520-2425

           Owner’s name and address                          Location of the property           Description of the property         Value

21.2.      DOLPHIN MAX STEEL HOLDINGS, LLC                   C/O BANK OF AMERICA,               RESTRICTED CASH (ACCT:              $225,691.29
           2151 ST LEJEUNE RD                                ATTN: ANDRE BATALLER               3833)
           STE 150                                           2000 CLAYTON RD
           CORAL GABLES FL 33134                             CONCORD CA 94520-2425

           Owner’s name and address                          Location of the property           Description of the property         Value

21.3.      IM GLOBAL FILM FUND, LLC                          C/O BANK OF AMERICA,               RESTRICTED CASH (ACCT:              $23,562.48
           8201 BEVERLY BLVD                                 ATTN: ANDRE BATALLER               6056)
           STE 500                                           2000 CLAYTON RD
           BEVERLY HILLS CA 90048                            CONCORD CA 94520-2425

           Owner’s name and address                          Location of the property           Description of the property         Value

21.4.      LAKESHORE ENTERTAINMENT GROUP                     C/O BANK OF AMERICA,               RESTRICTED CASH (ACCT:              $105,570.08
           LLC                                               ATTN: ANDRE BATALLER               6710)
           9268 W 3RD ST                                     2000 CLAYTON RD
           BEVERLY HILLS CA 90210                            CONCORD CA 94520-2425

           Owner’s name and address                          Location of the property           Description of the property         Value

21.5.1     OFFICE1                                           2049 CENTURY PARK EAST             LEASED PRINTERS                     UNDETERMINED
           3930 W ALI BABA LN                                4TH FLOOR
           LAS VEGAS NV 89118                                LOS ANGELES CA 90067

           Owner’s name and address                          Location of the property           Description of the property         Value

21.6.      REDROVER CO., LTD.                                C/O BANK OF AMERICA,               RESTRICTED CASH (ACCT:              $390,162.22
           12F13F 20 PANGYOYEOKRO 146BEONGIL                 ATTN: ANDRE BATALLER               9017)
           BUNDANG-GU                                        2000 CLAYTON RD
           SEONGNAM-SI, GYEONGGI-DO 13529                    CONCORD CA 94520-2425
           SOUTH KOREA


1
    REJECTED VIA COURT ORDER [DOCKET NO. 169]




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 74
                              Case 18-12012-LSS                  Doc 204         Filed 10/23/18            Page 91 of 96
Debtor      Open Road Films, LLC                                                                                        Case number (if known) 18-12012



    Part 12: Details About Environmental Information

For the purpose of Part 12, the following definitions apply:
■     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
      regardless of the medium affected (air, land, water, or any other medium).
■     Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
      formerly owned, operated, or utilized.
■     Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or
      a similarly harmful substance.
Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include
    settlements and orders.
      þ No
      ¨ Yes. Provide details below.
          Case title                                  Court or agency name and address            Nature of the case                   Status of case

22.1.     _______________________________             _______________________________             __________________________           ¨ Pending
                                                      _______________________________
          Case number                                 _______________________________                                                  ¨ On appeal
          _______________________________
                                                      _______________________________                                                  ¨ Concluded


23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?
      þ No
      ¨ Yes. Provide details below.
          Site name and address                       Governmental unit name and                  Environmental law, if known          Date of notice
                                                      address

23.1.     _______________________________             _______________________________             __________________________ _______________
          _______________________________             _______________________________
          _______________________________             _______________________________
          _______________________________             _______________________________




24. Has the debtor notified any governmental unit of any release of hazardous material?
      þ No
      ¨ Yes. Provide details below.
          Site name and address                       Governmental unit name and                  Environmental law, if known          Date of notice
                                                      address

24.1.     _______________________________             _______________________________             __________________________ _______________
          _______________________________             _______________________________
          _______________________________             _______________________________
          _______________________________             _______________________________




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          Page 75
                           Case 18-12012-LSS                Doc 204          Filed 10/23/18          Page 92 of 96
Debtor    Open Road Films, LLC                                                                                    Case number (if known) 18-12012



 Part 13: Details About the Debtor’s Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

    ¨ None
         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.1.    BRIARCLIFF LLC                               MEDIA                                         EIN: XX-XXXXXXX
         2049 CENTURY PARK EAST
         4TH FLOOR                                                                                  Dates business existed
         LOS ANGELES CA 90067
                                                                                                    From 2/12/2015 To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.2.    GRE PUERTO RICO, LLC                         MEDIA                                         EIN: __ __-__ __ __ __ __ __ __
         2049 CENTURY PARK EAST
         4TH FLOOR                                                                                  Dates business existed
         LOS ANGELES CA 90067
                                                                                                    From 5/23/2018 To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.3.    OPEN ROAD INTERNATIONAL LLC                  MEDIA                                         EIN: XX-XXXXXXX
         2049 CENTURY PARK EAST
         4TH FLOOR                                                                                  Dates business existed
         LOS ANGELES CA 90067
                                                                                                    From 1/30/2015 To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.4.    OR PRODUCTIONS LLC                           MEDIA                                         EIN: XX-XXXXXXX
         2049 CENTURY PARK EAST
         4TH FLOOR                                                                                  Dates business existed
         LOS ANGELES CA 90067
                                                                                                    From 1/13/2015 To Present




26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

    ¨ None
         Name and address                                                                           Dates of service

26a.1.   ALEXA PLATT                                                                                From 1/22/2017 To 1/31/2018
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067

         Name and address                                                                           Dates of service

26a.2.   CHRISTINA KARLSSON                                                                         From 8/28/2017 To Present
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 76
                            Case 18-12012-LSS                  Doc 204         Filed 10/23/18            Page 93 of 96
Debtor    Open Road Films, LLC                                                                                        Case number (if known) 18-12012

         Name and address                                                                               Dates of service

26a.3.   MIMI TSENG                                                                                     From 9/15/2017 To Present
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067

         Name and address                                                                               Dates of service

26a.4.   PERFECTO LOPEZ                                                                                 From SEPTEMBER 2014 To JULY 2017
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067

         Name and address                                                                               Dates of service

26a.5.   STEVEN ANDRIUZZO                                                                               From 5/8/2011 To 2/2/2017
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067

26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
within 2 years before filing this case.

    ¨ None
         Name and address                                                                               Dates of service

26b.1.   KPMG LLP                                                                                       From 10/26/2011 To AUG 2017
         550 SOUTH HOPE STREET
         SUITE 1500
         LOS ANGELES CA 90071

         Name and address                                                                               Dates of service

26b.2.   ERNST & YOUNG LLP                                                                              From 3/20/2018 To Present
         725 SOUTH FIGUEROA STREET
         SUITE 500
         LOS ANGELES CA 90017




26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

    ¨ None
         Name and address                                                                               If any books of account and records are
                                                                                                        unavailable, explain why

26c.1.   CHRISTINA KARLSSON                                                                             ____________________________________
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067

         Name and address                                                                               If any books of account and records are
                                                                                                        unavailable, explain why

26c.2.   MIMI TSENG                                                                                     ____________________________________
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067




26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

    ¨ None

Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            Page 77
                           Case 18-12012-LSS                 Doc 204         Filed 10/23/18            Page 94 of 96
Debtor    Open Road Films, LLC                                                                                    Case number (if known) 18-12012

          Name and address

26d.1.    SEE GLOBAL NOTES




27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

    ¨ No
    þ Yes. Give the details about the two most recent inventories.
         Name of the person who supervised the taking of the inventory                Date of inventory   The dollar amount and basis (cost,
                                                                                                          market, or other basis) of each
                                                                                                          inventory

27.1.    SEE GLOBAL NOTES                                                             _______________ $_____________________________
         Name and address of the person who has possession of inventory
         records
         __________________________________________________________




28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling
    shareholders, or other people in control of the debtor at the time of the filing of this case.
         Name and address                         Position                               Nature of any interest            % of interest, if any

28.1.    AMIR AGAM                                CRO                                    N/A                               N/A
         350 S. GRAND AVE
         SUITE 3000
         LOS ANGELES CA 90071

         Name and address                         Position                               Nature of any interest            % of interest, if any

28.2.    MIMI TSENG                               CFO                                    N/A                               N/A
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067

         Name and address                         Position                               Nature of any interest            % of interest, if any

28.3.    OPEN ROAD RELEASING, LLC                 EQUITY HOLDER                          MEMBERSHIP INTEREST               100.00%
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067

         Name and address                         Position                               Nature of any interest            % of interest, if any

28.4.    ROB FRIEDMAN                             CEO                                    N/A                               N/A
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general
    partners, members in control of the debtor, or shareholders in control of the debtor who no longer hold these
    positions?
    ¨ No
    þ Yes. Identify below.

Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 78
                           Case 18-12012-LSS                 Doc 204          Filed 10/23/18           Page 95 of 96
Debtor    Open Road Films, LLC                                                                                      Case number (if known) 18-12012

         Name and address                   Position                            Nature of any interest              Period during which position
                                                                                                                    or interest was held

29.1.    ALEXA PLATT                        CFO                                 N/A                                 From 1/22/2017 To 1/31/2018
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067

         Name and address                   Position                            Nature of any interest              Period during which position
                                                                                                                    or interest was held

29.2.    TOM ORTENBERG                      CEO                                 N/A                                 From 1/3/2011 To 12/29/2017
         2049 CENTURY PARK EAST
         4TH FLOOR
         LOS ANGELES CA 90067




30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

    ¨ No
    þ Yes. Identify below
         Name and address of recipient             Amount of             Description of property Dates                    Reason for providing
                                                   money or value                                                         the value
                                                   of property

30.1.    PLEASE REFER TO PART 2,                   $_____________        ____________________ _______________ ____________________
         QUESTION NO. 4.
         Relationship to debtor
         _______________________________




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
    ¨ No
    þ Yes. Identify below
         Name of the parent corporation                                                Employer Identification number of the parent
                                                                                       corporation

31.1.    OPEN ROAD RELEASING, LLC                                                      EIN: XX-XXXXXXX




32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension
    fund?
    þ No
    ¨ Yes. Identify below
         Name of the pension fund                                                      Employer Identification number of the pension fund

32.1.    __________________________________________________________                    EIN: __ __-__ __ __ __ __ __ __
         __________________________________________________________
         __________________________________________________________
         __________________________________________________________




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 79
                                        Case 18-12012-LSS                           Doc 204      Filed 10/23/18   Page 96 of 96
Debtor      Open Road Films, LLC                                                                                         Case number (if known) 18-12012



 Part 14: Signature and Declaration

    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
    in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
    18 U.S.C. §§ 152, 1341, 1519, and 3571.

    I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
    is true and correct.

    I declare under penalty of perjury that the foregoing is true and correct.


                           10/22/2018
                           MM/DD/YYYY




    û      /s/ Amir Agam                                    Printed name       Amir Agam
         Signature of individual signing on behalf of the debtor




         Position or relationship to debtor                        Chief Restructuring Officer


    Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?

    þ No
    ¨ Yes




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 80
